Exhibit 10.2

 





EXECUTION VERSION

 

 

 

 

PURCHASE and Sale AGREEMENT

 

 

by and between

 

PATTERN ENERGY GROUP INC.,

Purchaser

 

and

 

GREEN POWER INVESTMENT CORPORATION,

Seller

 

 

Dated as of

 

February 26, 2018

 

 

Interests

 

in

 

green power tsugaru GK

 

 

 

 

 

list of APPENDICES

 

Appendix A-1 General Definitions     Appendix A-2 Rules of Construction    
Appendix B Transaction Terms and Conditions     Appendix C Acquired Interests;
Ownership Structure; and Project Information     Appendix D Documents and Key
Counterparties     Appendix E Affiliate Transactions    

 

 

PURCHASE and Sale AGREEMENT

 

THIS PURCHASE and Sale AGREEMENT (this “Agreement”), dated as of February 26,
2018, is made by and between Pattern Energy Group Inc., a Delaware corporation
(“Purchaser”), and Green Power Investment Corporation, a Japanese corporation
(the “Seller”). Capitalized terms used in this Agreement shall have the
respective meanings specified in Appendix A-1 attached hereto.

 

RECITALS

 

WHEREAS, Seller owns 100.00% of the equity interests in Green Power Tsugaru
Holdings GK, a Japanese godo kaisha (“HoldCo”, as described on Part I of
Appendix C attached hereto), which owns 5.00% of the membership interests in
Green Power Tsugaru GK, a Japanese godo kaisha, (the “Project Company”, as
described on Part I of Appendix C), which owns and operates the wind project
(the “Project”, as described on Part II of Appendix C); and

 

WHEREAS, Seller desires to sell to Purchaser or a Subsidiary thereof (a
“Subsidiary Purchaser”), and Purchaser desires to purchase (or cause such
Subsidiary Purchaser to purchase) from Seller, the Acquired Interests defined
and described in Part I of Appendix C attached hereto (the “Acquired
Interests”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual terms,
conditions and agreements set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:

 

ARTICLE 1
PURCHASE AND SALE OF THE ACQUIRED INTERESTS

 

1.1  Agreement to Sell and Purchase. Subject to the satisfaction or waiver (by
the party for whose benefit such condition exists) of the conditions set forth
in Article ‎5 and the other terms and conditions of this Agreement, at the
Closing (a) Seller shall sell, assign, transfer and convey (or, if applicable,
cause the applicable Subsidiary Transferor to sell, assign, transfer and convey)
the Acquired Interests to Purchaser (or, if applicable, the Subsidiary
Purchaser), and (b) the Purchaser shall (or shall cause the applicable
Subsidiary Purchaser to) purchase the Acquired Interests from Seller (or, if
applicable, the Subsidiary Transferor), for the Purchase Price set forth in Part
I of Appendix B (subject to the adjustments set forth therein) (the “Purchase
Price”).

 

1.2  Signing Date Deliverables. On or prior to the date of this Agreement,
Seller has delivered or is delivering to Purchaser the Financial Model for the
Project Company as of the date hereof. On the date of this Agreement each of
Seller and Purchaser shall deliver to the other party the deliverables set forth
in Part II of Appendix B.

 

1.3  Purchase Price. The purchase price payable by the Purchaser (or, if
applicable, the Subsidiary Purchaser) to Seller (or, if applicable, the
Subsidiary Transferor) for the Acquired Interests at Closing shall be the
Initial Purchase Price. The Initial Purchase Price shall be subject to
adjustment by the Purchase Price Adjustment (if any) and/or the Post-Closing
Adjustment (if

 

 

 

any) and/or the Deferred Purchase Price (if any), each as set forth in Part I of
Appendix B. All payments of the Initial Purchase Price, any Purchase Price
Adjustment and any Post-Closing Adjustment with respect thereto and any Deferred
Purchase Price shall be paid by wire transfer of same day funds in the
applicable Currency to the applicable accounts set forth in Part I of Appendix
B.

 

1.4  The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) will take place on the date and at the location specified in
Part III of Appendix B or such other time and place as the parties hereto shall
mutually agree (including Closing by facsimile or “PDF” electronic mail
transmission exchange of executed documents or signature pages followed by the
exchange of originals as soon thereafter as practicable), and will be effective
as of 12:01 a.m. Eastern Time on the day the Closing occurs.

 

1.5  Conduct of Closing.

 

(a)  At or prior to the Closing, Seller shall deliver, or cause to be delivered,
to the Purchaser:

 

(i)the original certificates representing the Acquired Interests duly endorsed
for transfer by Seller (or, if applicable, the Subsidiary Transferor) to the
Purchaser (or, if applicable, the Subsidiary Purchaser) or with appropriate
powers with respect thereto duly endorsed by Seller (or, if applicable, such
Subsidiary Transferor); provided, that if the Acquired Interests are not in
certificated form, Seller shall deliver to the Purchaser a duly executed
assignment agreement or other instrument conveying such Acquired Interests to
the Purchaser in form and substance reasonably acceptable to the Purchaser;

 

(ii)any other documents and certificates contemplated by Article ‎4 and Article
‎5 hereof to be delivered by or on behalf of Seller, including the certificate
referred to in Section ‎5.2(d);

 

(iii)not less than five (5) Business Days prior to its delivery of a Closing
Notice, Seller shall deliver to the Purchaser (A) an updated Financial Model for
the Project, which shall be revised pursuant to Part I of Appendix B and which
shall be used to determine the Purchase Price Adjustment applicable to the
Initial Payment; and (B) a detailed calculation of the proposed Purchase Price
Adjustment applicable to the Initial Payment. The Purchaser shall have a period
of two (2) Business Days to review and confirm the updates to the Financial
Model and the calculation of the Purchase Price Adjustment applicable to the
Initial Payment. If the Purchaser disapproves of such updates to the Financial
Model and/or the calculation of the Purchase Price Adjustment applicable to the
Initial Payment, the parties shall have a further period of two (2) Business
Days to negotiate same. In the event that the parties

 

2 

 

cannot agree on such updates to the Financial Model and/or calculation of the
Purchase Price Adjustment applicable to the Initial Payment (acting reasonably)
following such two (2) Business Day period, (x) the parties shall resolve any
dispute in accordance with the procedures set forth in Section ‎7.4 (which, for
the avoidance of doubt, shall not delay the Closing Date) and (y) the amount in
dispute shall be retained by the Purchaser until the dispute is resolved as
aforesaid. Subject to the foregoing, Seller shall deliver to Purchaser a signed
direction containing the final determination of the Initial Purchase Price (less
any disputed amount) for the Purchaser not less than two (2) Business Days prior
to the Closing Date; and

 

(iv)any other Closing deliverables set forth in Appendix B-1.

 

(b)  At or prior to the Closing, the Purchaser shall deliver to Seller:

 

(i)the documents and certificates contemplated by Article ‎4 and Article ‎5
hereof to be delivered by or on behalf of the Purchaser, including the
certificate referred to in Section ‎5.3(d); and

 

(ii)any other Closing deliverables set forth in Appendix B-2.

 

1.6  Withholding. Notwithstanding any provision contained herein to the
contrary, Purchaser shall be entitled to deduct and withhold from the Purchase
Price or any payment otherwise payable to any Person pursuant to this Agreement
such amounts as it is required to deduct and withhold under any provision of
applicable Laws. If Purchaser so withholds, the amounts withheld shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of whom Purchaser made such deduction or withholding.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, Seller hereby represents and warrants to Purchaser as set forth
in this Article ‎2 as of (a) the date hereof and (b) if the Closing Date is not
the date of this Agreement, the Closing Date, in each case, unless otherwise
specified in the representations and warranties below, in which case the
representation and warranty is made as of such date. Whether or not a particular
Section of this Article ‎2 refers to a specific, numbered Schedule, such Section
shall, to the extent applicable, be subject to the exceptions, qualifications,
and other matters set forth in the Schedules to the extent that the relevance of
such exceptions, qualifications or other matters is reasonably apparent on the
face thereof.

 

2.1  Organization and Status. Each of Seller and each Subsidiary Transferor
(a) is duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation as set forth in the preamble to this Agreement or
Part I of Appendix C, as applicable, (b) is duly qualified, authorized to do
business and in good standing (or the equivalent under Japan law) in each other
jurisdiction where the character of its properties or the nature of its

 

3 

 

activities makes such qualification necessary, and (c) has all requisite power
and authority to own or hold under lease the property it purports to own or hold
under lease and to carry on its business as now being conducted. Seller has made
available to Purchaser complete and correct copies of the Organization Documents
for Seller, each Subsidiary Transferor, HoldCo and each of its Subsidiaries.
Part I of Appendix C sets forth a list of each Subsidiary of HoldCo and for each
Subsidiary: (a) its name, (b) the number and type (as applicable) of its
outstanding equity interests and a list of the holders thereof and (c) its
jurisdiction of organization. Holdco and each Subsidiary of HoldCo is a legal
entity duly formed, validly existing and in good standing (or the equivalent
under Japan law) under the Laws of the jurisdiction of its formation and has all
requisite organizational power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted, and is
duly qualified, registered or licensed to do business as a foreign entity and is
in good standing (or the equivalent under Japan law) in each jurisdiction in
which the property owned, leased or operated by such Person or the nature of the
business conducted by such Person makes such qualification necessary, except
where the failure to be so duly qualified, registered or licensed and in good
standing (or the equivalent under Japan law) would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

2.2  Power; Authority; Enforceability. Each of Seller and each Subsidiary
Transferor has the legal capacity and power to enter into, deliver and perform
its obligations under this Agreement and has been duly authorized, in accordance
with its Organization Documents, to enter into, deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by Seller and constitutes the legal valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity regardless of whether enforceability is
considered in a proceeding in equity or at law.

 

2.3  No Violation. The execution, delivery and performance by Seller of its
obligations under this Agreement, and the performance by each Subsidiary
Transferor of this Agreement, in each case, including without limitation the
sale of the Acquired Interests to the Purchaser, do not, and will not,
(a) violate any Governmental Rule to which Seller, any Subsidiary Transferor,
HoldCo or any of its Subsidiaries is subject or the Organization Documents of
Seller, any Subsidiary Transferor, HoldCo or any of its Subsidiaries, (b) result
in the creation or imposition of any Lien (other than a Permitted Lien) upon the
Acquired Interests, HoldCo or any of its Subsidiaries, (c) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which Seller, any Subsidiary Transferor, HoldCo or any of
its Subsidiaries is a party or by which any such Person is bound, (d) other than
as set forth in Part VII of Appendix B, conflict with, result in a breach of,
constitute a default under, result in the acceleration of, or create in any
party the right to accelerate, terminate, modify or cancel or require any
Consent under any Material Contract or (e) other than as set forth in Part VII
of Appendix B, require any notice under any Material Contract, except in the
case of this clause (e), as would not reasonably be expected to be material in
the context of the Project or otherwise prevent or materially impair or
materially delay the consummation of the transactions contemplated by this
Agreement.

 

4 

 

2.4  No Litigation.

 

(a)  None of Seller, the Subsidiary Transferor or any of its Subsidiaries is a
party to or has received written notice of any pending or, to the Knowledge of
Seller, threatened litigation, action, suit, proceeding or governmental
investigation against Seller, the Subsidiary Transferor or any of its
Subsidiaries which would reasonably be expected to be material to the ownership
of the Acquired Interests or which seeks the issuance of an order restraining,
enjoining, altering or materially delaying the consummation of the transactions
contemplated by this Agreement.

 

(b)  None of HoldCo or any of its Subsidiaries is a party to or has received
written notice of any pending or, to the Knowledge of Seller, threatened
litigation, action, suit, proceeding or governmental investigation which would
reasonably be expected to be material to HoldCo or any of its Subsidiaries or
the Project or which seeks the issuance of an order restraining, enjoining,
altering or materially delaying the consummation of the transactions
contemplated by this Agreement.

 

(c)  There are no material disputes with any counterparty to a Material
Contract, nor has HoldCo or any of its Subsidiaries made any material warranty
claim under any Material Contract.

 

2.5  Consents and Approvals. Except as set forth on Part VII of Appendix B, no
Consent of any Governmental Authority is required by or with respect to Seller,
the Subsidiary Transferor, HoldCo or any of its Subsidiaries in connection with
the execution and delivery of this Agreement by Seller, or the consummation by
Seller or any Subsidiary Transferor of the transaction contemplated hereby,
except for any Consents which if not obtained or made prior to the Closing would
not reasonably be expected to prevent or impair or delay the consummation of the
transactions contemplated by this Agreement and which can be reasonably expected
to be obtained or made in the ordinary course after the Closing.

 

2.6  Acquired Interests. Seller owns indirectly through the Subsidiary
Transferor, of record and beneficially one hundred percent (100%) of the equity
interests of HoldCo. As of immediately prior to the Closing, HoldCo will own, of
record and beneficially, the Acquired Interests in the Project Company specified
in Part I of Appendix C. Part I of Appendix C sets forth the equity
capitalization (or proposed equity capitalization) of HoldCo and each of its
Subsidiaries. All of the interests described in Part I of Appendix C have been
duly authorized, validly issued and are fully-paid and non-assessable and,
except as set forth on Part I of Appendix C, there are no outstanding (i) equity
interests or voting securities of HoldCo or any of its Subsidiaries, (ii)
securities of HoldCo or any of its Subsidiaries convertible into or exchangeable
for any equity interests or voting securities of HoldCo or any of its
Subsidiaries or (iii) options or other rights to acquire from HoldCo or any of
its Subsidiaries, or other obligation of HoldCo or any of its Subsidiaries to
issue, any equity interests or voting securities or securities convertible into
or exchangeable for equity interests or voting securities of HoldCo or any of
its Subsidiaries, or any obligations of HoldCo or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any of the foregoing. The Seller (or, if
applicable, each Subsidiary Transferor) has good and valid title to, and has, or
will have, full power and authority to convey, the Acquired Interests, as of the
Closing Date. The Acquired Interests have been, or will be,

 

5 

 

validly issued, and are, or will be, fully paid and non-assessable. No Person
other than Purchaser has any written or oral agreement or option or any right or
privilege, whether by law, pre-emptive or contractual, capable of becoming an
agreement or option for the purchase or acquisition from Seller or any
Subsidiary Transferor of any of the Acquired Interests. On the Closing Date,
Seller (or, if applicable, the Subsidiary Transferor) will convey to Purchaser
good and valid title to the Acquired Interests free and clear of all Liens other
than any obligations imposed under the Organization Documents of HoldCo or its
Subsidiaries or restrictions arising under applicable securities laws.

 

2.7  Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of
Seller, threatened against, Seller or any Subsidiary Transferor, HoldCo or any
of its Subsidiaries. None of Seller, any Subsidiary Transferor, HoldCo or any of
its Subsidiaries (a) has had a receiver, receiver and manager, liquidator,
sequestrator, trustee or other officer with similar powers appointed over all or
part of its business or its assets, and to the Knowledge of Seller, no
application therefor is pending or threatened, (b) is insolvent or presumed to
be insolvent under any law or is unable to pay its debts as and when they fall
due, (c) has made a general assignment for the benefit of its creditors, or
(d) has taken any action to approve any of the foregoing.

 

2.8  Compliance with Law.

 

(a)  There has been no actual violation by Seller or any Subsidiary Transferor
of, or failure by Seller or any Subsidiary Transferor to comply with, any
Governmental Rule that is applicable to it, or allegation by any Governmental
Authority of such a violation, that would reasonably be expected to prevent or
materially impair or delay the consummation of the transactions contemplated by
this Agreement.

 

(b)  To the Knowledge of Seller, there has been no actual violation by HoldCo or
any of its Subsidiaries of or failure by HoldCo or any of its Subsidiaries to
comply with any Governmental Rule that is applicable to it, or allegation by any
Governmental Authority of such a violation, that would reasonably be expected to
be material and relates to the Project or would otherwise reasonably be expected
to prevent or materially impair or delay the consummation of the transactions
contemplated by this Agreement.

 

2.9  Taxes.

 

(a)  The Project Company has been, at all times since August 1, 2014, a
partnership or a disregarded entity for U.S. federal income tax purposes.

 

(b)  The Project Company has been, at all times since its formation, taxable as
a corporation for Japanese tax purposes.

 

(c)  With respect to HoldCo and its Subsidiaries, no jurisdiction or authority
in or with which such entity does not file Tax Returns has alleged that it is
required to file Tax Returns, and there is no claim, audit, action, suit,
proceeding or investigation now pending or threatened against or with respect to
any such entity.

 

6 

 

(d)  Each of HoldCo and its Subsidiaries has timely filed all Tax Returns that
it is required to file, has timely paid or has caused to be timely paid all
Taxes it is required to pay to the extent due (other than those Taxes that it is
contesting in good faith and by appropriate proceedings, with adequate and
segregated reserves established for such Taxes) and, to the extent such Taxes
are not due, has established or caused to be established reserves that are
adequate for the payment thereof as required by GAAP.

 

(e)  None of HoldCo and its Subsidiaries has been a member of an affiliated,
consolidated, combined or unitary group for any Tax purposes other than one of
which HoldCo or its Subsidiaries was the common parent, or made any election or
participated in any arrangement whereby any Tax liability or any Tax asset of
HoldCo or its Subsidiaries was determined or taken into account for Tax purposes
with reference to or in conjunction with any Tax liability or any Tax asset of
any other Person.

 

(f)  Each of HoldCo and its Subsidiaries has withheld from each payment made to
any Person, all amounts required by applicable Laws to be withheld, and has
remitted such withheld amounts within the prescribed periods to the appropriate
Governmental Authorities.

 

(g)  Each of HoldCo and its Subsidiaries has charged, collected and remitted on
a timely basis all Taxes as required under applicable Laws on any sale, supply
or delivery whatsoever, made by it.

 

(h)  Each of HoldCo and its Subsidiaries has maintained and continues to
maintain at its place of business all records and books of account required to
be maintained under applicable Laws, including Laws relating to sales and use
Taxes.

 

(i)  With respect to each of HoldCo and its Subsidiaries, (i) no reassessments
of the Taxes of it have been issued and are outstanding, (ii) none of Seller,
the Subsidiary Transferor or HoldCo has received any indication from any
Governmental Authority that an assessment or reassessment of it is proposed in
respect of any Taxes, regardless of its merits, and (iii) it has not executed or
filed with any Governmental Authority any agreement or waiver extending the
period for assessment, reassessment or collection of any Taxes.

 

(j)  None of HoldCo or any of its Subsidiaries will be required to include for
any Post-Closing Tax Period (i) any adjustment in taxable income pursuant to
Section 481 of the Code (or any corresponding or similar provision of state,
local or non-U.S. Tax Laws) or (ii) taxable income attributable to any prepaid
amount received on or prior to the Closing Date or income economically realized
in any Pre-Closing Tax Period, including any distributions in a Pre-Closing Tax
Period from an entity that is fiscally transparent for Tax purposes and any
income that would be includible in a Post-Closing Tax Period as a result of the
installment method.

 

2.10  Unregistered Securities. It is not necessary in connection with the sale
of the Acquired Interests, under the circumstances contemplated by this
Agreement, to register such Acquired Interests under the Securities Act of 1933
(the “Securities Act”), or under any other applicable securities laws.

 

7 

 

2.11  Broker’s Fees. None of Seller, any Subsidiary Transferor, HoldCo or any of
its Subsidiaries has any liability or obligation for any fees or commissions to
any broker, finder or agent with respect to the transactions contemplated by
this Agreement.

 

2.12  Material Contracts. Parts I, III, IV and V of Appendix D set forth,
collectively, a list of all Material Contracts. At or prior to the date hereof,
Seller has provided Purchaser with, or access to, copies of all Material
Contracts. To the extent any obligations of or for the benefit of HoldCo or any
of its Subsidiaries are outstanding under such Material Contracts as of the
Closing Date, each Material Contract is in full force and effect and constitutes
the legal, valid, binding and enforceable obligation of HoldCo or its
Subsidiaries, as applicable, and, to the Knowledge of Seller, each other party
thereto, in accordance with its terms, except as such terms may be limited by
(i) applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity, whether considered in a proceeding in equity or at law.
None of HoldCo nor any of its Subsidiaries, or to the Knowledge of Seller, any
other party thereto (i) is in breach of or default in any material respect under
a Material Contract and, to the Knowledge of Seller, no event has occurred and
continuing which, with notice or the lapse of time or both, would constitute a
material breach of or default under a Material Contract or would give rise to
any right of termination, cancellation, acceleration, amendment, suspension or
revocation of a Material Contract, or (ii) has received any written notice of
termination or suspension of any Material Contract, and to the Knowledge of
Seller, no action is being taken by any Person to terminate or suspend any
Material Contract.

 

2.13  Real Property.

 

(a)  Except as set forth in Part V of Appendix D, none of HoldCo or any of its
Subsidiaries owns any real property. To the Knowledge of Seller, no Governmental
Authority has commenced the exercise of any eminent domain or similar power with
respect to any Project Company Real Property owned by HoldCo or any of its
Subsidiaries, and there are no pending or, to the Knowledge of Seller,
threatened condemnation or eminent domain proceedings that affect any such
Project Company Real Property.

 

(b)  HoldCo and/or its Subsidiaries has good and valid title to or, subject to
the terms and conditions of the Material Leases, the right to use all Project
Company Real Property, free and clear of all Liens other than Permitted Liens.
With respect to the Project Company Real Property it leases or on which it was
granted servitudes or superficies pursuant to the Material Leases, HoldCo or its
Subsidiaries, as applicable, have peaceful and undisturbed nonexclusive
possession under all Material Leases, servitudes or superficies under which they
are leasing or occupying property in accordance with the terms and conditions of
the relevant Material Leases, servitude or superficies and subject to the
Permitted Liens. All rents and other payments under the Material Leases have
been paid in full to the extent due.

 

(c)  Except as set forth in Schedule 2.13, the Project Company Real Property is
sufficient to provide HoldCo and its Subsidiaries with continuous, uninterrupted
and, together with public roads, contiguous access to the Project sufficient for
the operation and maintenance of the Project as currently conducted. All utility
services necessary for the construction and

 

8 

 

operation of the Project for its intended purposes are available or are
reasonably expected to be so available as and when required upon commercially
reasonable terms.

 

2.14  Permits. Appendix C-1 sets forth a list of all material Permits acquired
or held by HoldCo or its Subsidiaries in connection with the operation of the
Project.  HoldCo or its Subsidiaries (i) holds in full force and effect all
Permits required for the construction, operation, ownership and maintenance of
the Project or, (ii) in the case of such Permits that are not, as of the date
hereof or as of the Closing Date, required for the then-present stage of
development of the Project, reasonably expects such Permits to be obtained in
due course on commercially reasonable terms and conditions when needed, in each
case, other than those Permits required in connection with certain construction
and maintenance activities which are ministerial in nature and can reasonably be
expected to be obtained in due course on commercially reasonable terms and
conditions as and when needed.  Neither HoldCo nor any of its Subsidiaries is in
material default or material violation, and, to the Knowledge of Seller, no
event has occurred and continuing which, with notice or the lapse of time or
both, would constitute a material default or material violation of, or would
give rise to any right of termination, cancellation, acceleration, amendment,
suspension or revocation under, any of the terms, conditions or provisions of
any Permits held by HoldCo or its Subsidiaries.  There are no legal proceedings
pending or, to the Knowledge of Seller, threatened in writing, relating to the
suspension, revocation or modification of any Permits held by HoldCo or any of
its Subsidiaries.

 

2.15  Environmental Matters. Except as set forth in Part II of Appendix D, (i)
HoldCo and its Subsidiaries, the Project Company Real Property and the Project
are in material compliance with all Environmental Laws, (ii) neither HoldCo nor
any of its Subsidiaries has caused or contributed to the release of any
Hazardous Substances in any material respect, and (iii) neither Seller nor
HoldCo has received written notice from any Governmental Authority of any
material Environmental Claim, or any written notice of any investigation, or any
written request for information, in each case, under any Environmental Law. None
of Seller, each Subsidiary Transferor, HoldCo or any of its Subsidiaries has
given any release or waiver of liability that would waive or impair any material
claim based on the presence of Hazardous Substances in, on or under any real
property, against a previous owner of any real property or against any Person
who may be potentially responsible for the presence of Hazardous Substances in,
on or under any such real property.

 

2.16  Insurance. The Insurance Consultant’s Report defined and described on Part
II of Appendix D sets forth a list of all material insurance maintained by or on
behalf of HoldCo or any of its Subsidiaries (the “Insurance Policies”). All
Insurance Policies are now in full force and effect. All premiums with respect
to the Insurance Policies covering all periods to and including the date hereof
have been paid and, with respect to premiums due and payable prior to Closing,
will be so paid. None of these Insurance Policies have lapsed and, to the
Knowledge of Seller, there are no circumstances that have rendered such
insurance unenforceable, void or voidable. None of Seller, any Subsidiary
Transferor, HoldCo or any of its Subsidiaries has received any written notice in
the past 12 months from the insurer under any Insurance Policies disclaiming
coverage, reserving rights with respect to a particular claim or such Insurance
Policy in general or canceling or materially amending any such Insurance Policy.
Each of HoldCo and each of its Subsidiaries’ assets and properties are insured
in amounts no less than as required by

 

9 

 

applicable Law, applicable Permits or any Material Contract to which HoldCo or
such Subsidiary is a party or by which its assets or properties are bound.

 

2.17  Financial Model. The Financial Model has been prepared in good faith based
on reasonable assumptions as to the estimates set forth therein and is
consistent in all material respects with the provisions of the Material
Contracts.

 

2.18  Financial Statements; No Undisclosed Liabilities; No Material Adverse
Effect. The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis with prior periods, are correct and complete in
all material respects and present fairly in accordance with GAAP the assets,
liabilities, financial condition and results of operations of HoldCo as at their
respective dates for the periods covered by the respective Financial Statements.
None of HoldCo or any of its Subsidiaries has Indebtedness other than (i) as
disclosed in the Financial Statements or pursuant to the Material Contracts,
(ii) incurred since the date of the Financial Statements and disclosed on
Appendix D, (iii) incurred after the date hereof in accordance with this
Agreement, including Section ‎4.1(a), and (iv) interest and fees accrued on any
Indebtedness referred to in clause (i) after the date of the Financial
Statements. Except as set forth in the Financial Statements, neither HoldCo nor
any of its Subsidiaries has any liabilities that would be required to be
disclosed on a balance sheet prepared in accordance with GAAP, other than any
liabilities incurred in the ordinary course of business since the date of the
most recent balance sheet included in the Financial Statements and any
liabilities contained in the Material Contracts, other than liabilities
thereunder arising from contractual breach. Since the date of the most recent
balance sheet included in the Financial Statements, no Material Adverse Effect
has occurred.

 

2.19  Personal Property. HoldCo or the Project Company has good and valid title
to (or a valid leasehold interest in) the Personal Property currently owned or
used by HoldCo or the Project Company in the operation of the Project (other
than Personal Property that individually and in the aggregate are immaterial to
such operations), and such title or leasehold interests are free and clear of
Liens other than Permitted Liens. All Personal Property that is material to the
operation of the Project is in good operating condition and repair, subject to
normal wear and maintenance, and is usable in the ordinary course of business.

 

2.20  Employees. None of HoldCo or any of its Subsidiaries has, or has ever had,
any employees.

 

2.21  Employee Benefits. None of HoldCo or any of its Subsidiaries has, or has
ever had, any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) and/or under similar provisions of Japanese laws.

 

2.22  Labor Matters. None of HoldCo or any of its Subsidiaries is a party to any
collective bargaining agreement with a labor union or organization or any other
Contract with any labor union or other employee representative of a group of
employees.

 

2.23  Intellectual Property. HoldCo or its Subsidiaries own, license or can
acquire on reasonable terms the Intellectual Property necessary to operate the
Project. To the Knowledge of Seller, no Intellectual Property required to
operate the Project infringes upon or otherwise

 

10 

 

violates any intellectual property rights of any third party. There are no
unresolved pending or, to the Knowledge of Seller, threatened actions or claims
that allege that HoldCo or any of its Subsidiaries has infringed or otherwise
violated any material intellectual property rights of any third party. To the
Knowledge of Seller, no third party is infringing, misappropriating or otherwise
violating rights in any material respect any Intellectual Property of HoldCo or
any of its Subsidiaries.

 

2.24  Affiliate Transactions. Except as disclosed on Appendix E, there are no
transactions, contracts or liabilities between or among (a) HoldCo or its
Subsidiaries on the one hand, and (b) Seller, or any of Seller’s Affiliates, any
direct or indirect investor in the Project Company, or, to the Knowledge of
Seller, any current representative of HoldCo or its Subsidiaries, Seller or its
Affiliates, or any member of the immediate family of any such representative, on
the other hand.

 

2.25  Antisocial Forces. None of Seller nor any employee, director, executive
officer or equivalent person who executes business on behalf of Seller, any
Subsidiary Transferor, HoldCo or its Subsidiaries constitutes Antisocial Forces
or, themselves or through third parties, is engaged in Antisocial Activities.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF Purchaser

 

Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, the Purchaser hereby represents and warrants to Seller as set
forth in this Article ‎3 as of (A) the date hereof and (B) if the Closing Date
is not the date of this Agreement, the Closing Date, in each case, unless
otherwise specified in the representations and warranties below, in which case
the representation and warranty is made as of such date. Whether or not a
particular Section of this Article ‎3 refers to a specific, numbered Schedule,
such Section shall, to the extent applicable, be subject to the exceptions,
qualifications, and other matters set forth in the Schedules to the extent that
the relevance of such exceptions, qualifications or other matters is reasonably
apparent on the face thereof.

 

3.1  Organization and Status. The Purchaser (a) is duly formed, validly existing
and in good standing under the laws of the jurisdiction of its formation as set
forth in the preamble to this Agreement, (b) is duly qualified, authorized to do
business and in good standing in each other jurisdiction where the character of
its properties or the nature of its activities makes such qualification
necessary, and (c) has all requisite power and authority to own or hold under
lease the property it purports to own or hold under lease and to carry on its
business as now being conducted. The Purchaser has made available to Seller
complete and correct copies of the Organization Documents for the Purchaser.

 

3.2  Power; Authority; Enforceability. The Purchaser has the legal capacity and
power to enter into and perform its obligations under this Agreement and has
been duly authorized, in accordance with its Organization Documents, to enter
into and perform its obligations under this Agreement. This Agreement has been
duly executed and delivered by the Purchaser and constitutes the legal valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as may be limited by applicable bankruptcy,

 

11 

 

insolvency, moratorium, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law.

 

3.3  No Violation. The execution, delivery and performance by the Purchaser of
its obligations under this Agreement, including without limitation the purchase
of the Acquired Interests from Seller or the Subsidiary Transferor, do not, and
will not, (a) violate any Governmental Rule to which the Purchaser is subject or
the Organization Documents of the Purchaser, or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which the Purchaser is a party or by which the Purchaser is
bound.

 

3.4  No Litigation. The Purchaser is not a party to and has not received written
notice of any pending or, to the Knowledge of the Purchaser, threatened
litigation, action, suit, proceeding or governmental investigation against the
Purchaser, which, in either case, would reasonably be expected to materially
impair or delay the ability of the Purchaser to perform its obligations under
this Agreement or which seeks the issuance of an order restraining, enjoining,
altering or materially delaying the consummation of the transactions
contemplated by this Agreement.

 

3.5  Consents and Approvals. Except as set forth in Part VII of Appendix B, no
Consent of any Governmental Authority or any other Person, is required by or
with respect to the Purchaser in connection with the execution and delivery of
this Agreement by the Purchaser, or the consummation by the Purchaser of the
transaction contemplated hereby, except for any consents which if not obtained
would not reasonably be expected to materially impair or delay the ability of
the Purchaser to perform its obligations under this Agreement.

 

3.6  Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of the
Purchaser, threatened against the Purchaser. The Purchaser (a) has not had a
receiver, receiver and manager, liquidator, sequestrator, trustee or other
officer with similar powers appointed over all or part of its business or
assets, and to the Knowledge of the Purchaser, no application therefor is
pending or threatened, (b) is not insolvent or presumed to be insolvent under
any Law and is able to pay its debts as and when they fall due, (c) has not made
a general assignment for the benefit of its creditors, and (d) has not taken any
action to approve any of the foregoing.

 

3.7  Compliance with Law. To the Knowledge of the Purchaser, there has been no
actual violation by the Purchaser of or failure of the Purchaser to comply with
any Governmental Rule that is applicable to it, or allegation by any
Governmental Authority of such a violation, that would reasonably be expected to
prevent or materially impair or delay the consummation of the transactions
contemplated by this Agreement.

 

3.8  Investment Intent. The Purchaser is acquiring the Acquired Interests for
its own account, for investment and with no view to the distribution thereof in
violation of the Securities Act or the securities laws of any state of the
United States or any other jurisdiction.

 

12 

 

3.9  Accredited Investor. The Purchaser is an “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3), (7) or (8) of the Securities Act, and is
able to bear the economic risk of losing its entire investment in the Acquired
Interests.

 

3.10  Broker’s Fee. The Purchaser has no liability or obligation for any fees or
commissions payable to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.

 

3.11  Antisocial Forces. None of Purchaser nor any employee, director, executive
officer or equivalent person who executes business on behalf of Purchaser, any
Subsidiary Purchaser constitutes Antisocial Forces or, themselves or through
third parties, is engaged in Antisocial Activities.

 

ARTICLE 4
COVENANTS; OTHER OBLIGATIONS

 

4.1  Covenants Between Signing and Closing. If the Closing Date is not the date
of this Agreement, the provisions of this Section ‎4.1 shall apply during the
period from the date hereof to the earlier of the Closing Date and the
termination of this Agreement pursuant to Section ‎5.4:

 

(a)  Project Specific Pre-Closing Covenants of Seller. Seller shall use
commercially reasonable efforts to conduct the business, operations and affairs
of the Project Company only in the ordinary and normal course of business,
subject to the following provisions with respect to any proposed entry into any
Material Contract or any proposed amendment, termination or waiver (in whole or
in part) of any Material Contract (each such proposal, a “Material Contract
Change”):

 

(i)Seller shall give prior written notice to Purchaser of, and shall to the
extent practicable consult in good faith with Purchaser regarding, any Material
Contract Change that would reasonably be expected to materially and adversely
affect such Project or any applicable HoldCo; and

 

(ii)Seller may, but shall not be obligated to, seek by written notice the
approval of the Purchaser to any Material Contract Change. During the twenty
calendar-day period following delivery of any such notice, Seller shall provide
to the Purchaser promptly any information within Seller’s possession regarding
such Material Contract Change as the Purchaser reasonably requests. The
Purchaser shall, by the end of such twenty calendar-day period, notify Seller
whether it approves (acting reasonably) such Material Contract Change. If
Purchaser does not approve such Material Contract Change, Seller may (A) abstain
from proceeding with such Material Contract Change, (B) proceed with such
Material Contract Change (in which case the Purchaser retains its right to
assert a failure of a condition precedent to Closing, if applicable),

 

13 

 

or (C) terminate this Agreement. If Purchaser fails to complete the Closing as a
result of a proposed Material Contract Change, then the Seller must proceed with
such Material Contract Change, or notify the Purchaser and provide the Purchaser
with the opportunity to complete the Closing.

 

(b)  Access, Information and Documents. Subject to the next sentence, Seller
will give to the Purchaser and to the Purchaser’s counsel, accountants and other
representatives reasonable access during normal business hours to all material
Books and Records and the Project (subject to all applicable safety and
insurance requirements and any limitations on Seller’s rights to, or right to
provide others with, access) and will furnish to the Purchaser all such
documents and copies of documents and all information, including operational
reports, with respect to the affairs of HoldCo and its Subsidiaries, the Project
Company and the Project as the Purchaser may reasonably request. If, by reason
of any confidentiality obligations imposed on Seller by any counterparty to a
Contract who deals at arm’s length with Seller, Seller is unable to comply with
the foregoing covenant, Seller and the Purchaser shall use commercially
reasonable efforts to obtain all necessary consents or waivers required to make
the disclosure (which, in the case of the Purchaser, may include the requirement
to enter into a reasonable confidentiality or non-disclosure agreement). The
Purchaser agrees to comply with any confidentiality obligations which would be
applicable to it under any such Contracts received from Seller hereunder.

 

(c)  Further Assurances. Each of the parties hereto shall use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate the
transactions contemplated hereby as soon as practicable.

 

(d)  Tax. Without the prior written consent of Purchaser, none of Seller, each
Subsidiary Transferor, Holdco, the Project Company and their respective
Subsidiaries shall, to the extent it may affect Holdco, the Project Company and
their respective Subsidiaries and/or the owners of any such entity, make or
change any Tax election, change any annual Tax accounting period, adopt or
change any method of Tax accounting, file any amended Tax Return, settle any Tax
claim or assessment, surrender any right to claim a Tax refund, offset or other
reduction in Tax liability.

 

(e)  Distributions. Without the prior written consent of Purchaser, none of
Seller or any of its Affiliates shall cause HoldCo or any of HoldCo’s
Subsidiaries to make any distributions of cash or assets to Seller or any of its
Affiliates.

 

4.2  Other Covenants

 

(a)  Costs, Expenses. Except as may be specified elsewhere in this Agreement,
the Purchaser shall pay all costs and expenses, including legal fees and the
fees of any broker, environmental consultant, insurance consultant, independent
engineer, and title company retained by the Purchaser for its due diligence and
its negotiation, performance of and compliance with this Agreement. Seller shall
pay all costs and expenses (including in connection with any reports, studies or
other documents listed in Part II of Appendix D, unless specifically noted in
Part II of Appendix D), including legal fees and the fees of any broker of

 

14 

 

Seller or its Affiliates, relating to or resulting from the negotiation,
performance of and compliance with this Agreement by Seller.

 

(b)  Public Announcement; Confidentiality. No party hereto shall make or issue,
or cause to be made or issued, any public announcement or written statement
concerning this Agreement or the transactions contemplated hereby without the
prior written consent of the other parties, except to the extent required by law
(including any disclosure which, in the reasonable judgment of the disclosing
party, is necessary or appropriate to comply with Governmental Rules and
standards governing disclosures to investors) or in accordance with the rules,
regulations and orders of any stock exchange. Seller shall not, and shall cause
its Affiliates and directors, officers, employees, agents, consultants advisors
and partners not to, disclose any confidential information in or relating to
this Agreement other than (i) to its Affiliates and its and their directors,
officers, employees, agents, consultants, advisors and partners, provided in
each case that such recipient is bound by reasonable confidentiality
obligations, (ii) as required by applicable law or regulation or (iii) with the
prior consent of Purchaser. Seller shall not use, and shall not enable any third
party to use, any confidential information in or relating to this Agreement that
constitutes material non-public information regarding Purchaser in a manner that
is prohibited by the U.S. securities laws.

 

(c)  Regulatory Approvals. Each party shall use its commercially reasonable
efforts to obtain all required regulatory approvals (including the required
Governmental Approvals set forth in Part VII of Appendix B) as promptly as
possible and, in any event, prior to the Closing Date. To that end, each of the
parties shall make, or cause to be made, all other filings and submissions, and
submit all other documentation and information that in the reasonable opinion of
the Purchaser is required or advisable, to obtain the regulatory approvals, and
will use its commercially reasonable efforts to satisfy all requests for
additional information and documentation received under or pursuant to those
filings, submissions and the applicable legislation and any orders or requests
made by any Governmental Authority. Notwithstanding any other provision of this
Agreement, the Purchaser will not be required to (i) propose or agree to accept
any undertaking or condition, enter into any consent agreement, make any
divestiture or accept any operational restriction or other behavioral remedy,
(ii) take any action that, in the reasonable judgment of the Purchaser, could be
expected to limit the right of the Purchaser to own or operate all or any
portion of the business or assets of HoldCo or any of its Subsidiaries, or of
the Purchaser or any of its Affiliates, or to conduct their respective affairs
in a manner consistent with how they each conduct their affairs as of the date
of this Agreement, or (iii) contest or defend any judicial or administrative
proceeding brought by any Governmental Authority seeking to prohibit, prevent,
restrict or unwind the consummation of all or a part of the transaction
contemplated herein.

 

(d)  Consents. Except in respect of regulatory approvals, which shall be
governed by Section ‎4.2(c), as promptly as possible and, in any event, prior to
the Closing Date, Seller shall use commercially reasonable efforts to (i) make
or cause to be made all filings required by Law to be made by it in order to
consummate the transaction contemplated hereby; and (ii) seek and obtain all
Consents required pursuant to Part VII of Appendix B.

 

(e)  Other Obligations of Seller and Purchaser. The parties mutually covenant as
follows:

 

15 

 

(i)to use all reasonable efforts in good faith to obtain promptly the
satisfaction of the conditions to Closing of the transactions contemplated
herein;

 

(ii)to furnish to the other parties and to the other parties’ counsel all such
information as may be reasonably required in order to effectuate the foregoing
actions, including draft regulatory filings and submissions, provided that such
information may be redacted to render illegible any commercially sensitive
portions thereof, and in such event the parties will meet in good faith to agree
on protective measures to allow disclosure of such redacted information to
counsel in a manner that affords the maximum protection to such commercially
sensitive information as is reasonable in the circumstances; and

 

(iii)to advise the other parties promptly if any party determines that any
condition precedent to its obligations hereunder will not be satisfied in a
timely manner.

 

(f)  Allocation of Partnership Income and Loss. With respect to the income or
loss of the Project Company for the fiscal year in which the Closing occurs, the
Purchaser shall cause the Project Company to allocate income or loss of the
Project Company with respect to the Acquired Interests for the period up to and
including the Closing Date to the Seller, and to allocate income or loss of the
Project Company with respect to the Acquired Interests for the period after the
Closing Date to Purchaser.

 

4.3  Tax Covenants.

 

(a)  Seller shall prepare or cause to be prepared and file or cause to be filed
(i) all Tax Returns for HoldCo and its Subsidiaries that do not include any
Post-Closing Tax Period and (ii) all Tax Returns that the HoldCo and its
Subsidiaries file jointly with the Seller or any of its Affiliates. Seller shall
permit Purchaser to review, comment and consent on each such Tax Return prior to
filing it and shall reasonably and in good faith consider such revisions to such
Tax Returns as are requested by Purchaser. To the extent that any Taxes shown as
due and payable on any such Tax Return were not included in the calculation of
the Purchase Price, such Taxes shall be paid by Seller.

 

(b)  Except as set forth in Section 4.03(c), Purchaser shall prepare or cause to
be prepared and file or cause to be filed all Tax Returns for HoldCo and its
Subsidiaries. Purchaser shall permit Seller to review and comment on each such
Tax Return that relates to a Pre-Closing Tax Period prior to filing it, to the
extent that such Tax Return could result in a Tax liability for which Seller
would be responsible under this Agreement, and Purchaser shall reasonably and in
good faith consider such revisions to such Tax Returns as are requested by
Seller. Any Covered Taxes for any Tax Period with respect to which such Tax
Returns were filed shall be promptly paid to Purchaser or, at Purchaser’s
request, to the applicable Governmental Authority, to the extent not included in
the calculation of the Purchase Price.

 

16 

 

(c)  For purposes of the determination of Covered Tax in respect of a Straddle
Tax Period, (i) in the case of any Taxes other than gross receipts, sales or use
Taxes and Taxes based upon or related to income, the definition of Covered Tax
shall be deemed to include the amount of such Tax for the entire Tax period
multiplied by a fraction the numerator of which is the number of days in the Tax
period ending on and including the Closing Date and the denominator of which is
the number of days in the entire Tax period, and (ii) in the case of any Tax
based upon or related to income and any gross receipts, sales or use Tax, the
definition of Covered Tax shall be deemed to include the amount that would be
payable if the relevant Tax period ended on and included the Closing Date.

 

(d)  All transfer (including real property transfer), stamp, issuance, sales,
use, filing, recording, documentary, value added, ad valorem or similar taxes or
governmental fees or assessments (collectively, and including any penalties and
interest, “Transfer Taxes”) incurred in connection with the transactions
contemplated by this Agreement shall be borne in equal parts by Purchaser and
Seller. The party that is required by applicable Law to file any Tax Return with
respect to Transfer Taxes shall do so, and the other party shall reasonably
cooperate with respect thereto. If either party may file any such required Tax
Return, Seller shall file the Tax Return and Purchaser agrees to reasonably
cooperate with Seller with respect thereto.

 

ARTICLE 5
CONDITIONS TO CLOSING; TERMINATION

 

5.1  Conditions Precedent to Each Party’s Obligations to Close. The obligations
of the parties to proceed with the Closing under this Agreement are subject to
the fulfillment prior to or at Closing of the following conditions (any one or
more of which may be waived in whole or in part by all parties in their sole
discretion):

 

(a)  No Violations. The consummation of the transactions contemplated hereby
shall not violate any applicable Governmental Rule.

 

(b)  No Adverse Proceeding. No order of any court or administrative agency shall
be in effect which restrains or prohibits the transactions contemplated hereby,
and there shall not have been threatened, nor shall there be pending, any action
or proceeding by or before any court or Governmental Authority challenging any
of the transactions contemplated by this Agreement or seeking monetary relief by
reason of the consummation of such transactions.

 

(c)  No Termination. This Agreement shall not have been terminated pursuant to
Section ‎5.4.

 

(d)  Other Conditions Precedent to Closing to Each Party’s Obligations. The
conditions precedent, if any, set forth in Appendix B-3 shall have been
satisfied (any one or more of which may be waived in whole or in part by any
parties in their sole discretion.)

 

17 

 

5.2  Conditions Precedent to Obligations of Purchaser to Close. The obligations
of the Purchaser to proceed with the Closing under this Agreement with respect
to the purchase of the Acquired Interests are subject to the fulfillment prior
to or at Closing of the following conditions (any one or more of which may be
waived in whole or in part by the Purchaser in its sole discretion):

 

(a)  Representations and Warranties. The representations and warranties of
Seller set forth in Sections ‎2.1 to ‎2.7 (inclusive) and ‎2.11 shall be true
and correct as of the Closing Date as if made at and as of such date. All other
representations and warranties of Seller set forth in Article 2 shall be true
and correct at and as of the Closing Date as if made at and as of such date
(other than any representations or warranties that are qualified by materiality,
including by reference to Material Adverse Effect, which shall be true in all
respects) as though such representations and warranties were made on and as of
the Closing Date, except to the extent that (i) such representations and
warranties expressly relate to an earlier date, in which case as of such earlier
date and (ii) the failure of such representations and warranties to be true and
correct, taken in the aggregate, would not have a Material Adverse Effect.

 

(b)  Performance and Compliance. Seller shall have performed, in all material
respects, all of the covenants and complied with all of the provisions required
by this Agreement to be performed or complied with by it on or before the
Closing.

 

(c)  Consents. All necessary Consents shall have been obtained, including those
set forth in Part VII of Appendix B.

 

(d)  Certificate of Seller. The Purchaser shall have received a certificate of
Seller dated the date of the Closing confirming the matters set forth in
Sections ‎5.2(a) and ‎(b) in a form reasonably acceptable to the Purchaser.

 

(e)  Good Standing Certificate. The Purchaser shall have received a good
standing certificate of Seller, each Subsidiary Transferor, HoldCo and each of
its Subsidiaries, in each case issued by the secretary of state or equivalent
local Governmental Authority of the state or local jurisdiction of its
formation; provided that in the case of any entities formed under the laws of
Japan, documents which are customary delivered for Japanese entities which
evidence the equivalent shall be delivered in lieu of a good standing
certificate.

 

(f)  Satisfactory Instruments. All instruments and documents reasonably required
on the part of Seller to effectuate and consummate the transactions contemplated
hereby shall be delivered to the Purchaser and shall be in form and substance
reasonably satisfactory to the Purchaser.

 

(g)  Material Contracts. Absence of any amendment to, entry into, termination or
waiver (in whole or in part) of any Material Contract (except any such
amendment, termination or waiver that has been approved by the Purchaser) that
would reasonably be expected to materially and adversely affect the Project or
any applicable HoldCo.

 

(h)  Other Conditions Precedent of Purchaser to Close. The conditions precedent,
if any, set forth on Appendix B-4 shall have been satisfied or waived in whole
or in part by Purchaser in Purchaser’s sole discretion.

 

18 

 

5.3  Conditions Precedent to the Obligations of Seller to Close. Subject to
Section ‎5.5, the obligations of Seller to proceed with the Closing hereunder
with respect to Seller’s sale of the Acquired Interests are subject to the
fulfillment prior to or at Closing of the following conditions (any one or more
of which may be waived in whole or in part by Seller in its sole discretion):

 

(a)  Purchase Price. The Purchaser shall have transferred in immediately
available funds the Initial Purchase Price pursuant to, in accordance with and
into the account or accounts designated in, Part I of Appendix B.

 

(b)  Representations and Warranties. The representations and warranties set
forth in Article ‎3 shall be true and correct at and as of the Closing Date as
if made at and as of such date (other than any representations or warranties
that are made as of a specific date, which shall be true and correct as of such
date).

 

(c)  Performance and Compliance. The Purchaser shall have performed, in all
material respects, all of the covenants and complied with all the provisions
required by this Agreement to be performed or complied with by it on or before
the Closing.

 

(d)  Certificate of Purchaser. Seller shall have received a certificate of the
Purchaser dated the date of the Closing confirming the matters set forth in
Sections ‎5.3(b) and ‎(c) in a form reasonably acceptable to Seller.

 

(e)  Satisfactory Instruments. All instruments and documents required on the
part of the Purchaser to effectuate and consummate the transactions contemplated
hereby shall be delivered to Seller and shall be in form and substance
reasonably satisfactory to Seller.

 

(f)  Other Conditions Precedent to Seller’s Obligation to Close. The conditions
precedent, if any, set forth in Appendix B-5 shall have been satisfied or waived
in whole or in part by Seller in Seller’s sole discretion.

 

5.4  Termination. If the Closing Date is not the date of this Agreement, the
following termination provisions shall be applicable:

 

(a)  By the Parties. This Agreement may be terminated at any time by mutual
written consent of Purchaser and Seller.

 

(b)  By Either Party. This Agreement may be terminated at any time prior to the
Closing by either Seller or the Purchaser, if (i) a Government Approval required
to be obtained as set forth on Part VII of Appendix B shall have been denied and
all appeals of such denial have been taken and have been unsuccessful, (ii) one
or more courts of competent jurisdiction in the United States, or any state or
any other applicable jurisdiction has issued an order permanently restraining,
enjoining, or otherwise prohibiting the Closing, and such order has become final
and non-appealable, or (iii) the Closing has not occurred by the Outside Closing
Date, but if such failure to close by the Outside Closing Date is due to any
breach of this Agreement by any party, such party shall not have any right to
terminate this Agreement pursuant to this clause (iii).

 

19 

 

(c)  Other Termination Rights. This Agreement may be terminated at any time
prior to the Closing by the applicable party if and to the extent permitted in
Part V of Appendix B.

 

(d)  Termination Procedure. In the event of termination of this Agreement by any
or all parties pursuant to this Section ‎5.4, written notice thereof will
forthwith be given by the terminating party to the other parties and this
Agreement will terminate and the transactions contemplated hereby will be
abandoned, without further action by any party. If this Agreement is terminated
as permitted by this Section ‎5.4, such termination shall be without liability
of any party (or any stockholder, shareholder, director, officer, employee,
agent, consultant or representative of such party) to the other parties to this
Agreement; provided that (i) the foregoing will not relieve any party for any
liability for willful and intentional material breaches of its obligations
hereunder occurring prior to such termination and (ii) except as specifically
set forth herein, nothing in this Agreement shall derogate from the provisions
of the Purchase Rights Agreements, which agreements shall remain in full force
and effect after termination of this Agreement.

 

5.5  Closing Notice. Upon the satisfaction of the conditions set forth in
Sections ‎5.1 and ‎5.2, Seller shall deliver a notice to Purchaser scheduling
the date of the Closing (a “Closing Notice”), which shall be at least ten (10)
Business Days after the date of delivery of the Closing Notice.

 

ARTICLE 6
REMEDIES FOR BREACHES OF THIS AGREEMENT

 

6.1  Indemnification.

 

(a)  By Seller. Subject to Part VI of Appendix B and the limitations set forth
in this Article ‎6 and Section ‎7.14, from and after the Closing, Seller agrees
to indemnify and hold harmless the Purchaser and its Affiliates together with
their respective directors, officers, managers, employees and agents (each a
“Purchaser Indemnified Party”) from and against any and all Losses that any
Purchaser Indemnified Party incurs by reason of or in connection with any of the
following circumstances:

 

(i)any breach by Seller of any representation or warranty made by it in Article
‎2 or any breach or violation of any covenant, agreement or obligation of Seller
contained herein;

 

(ii)Covered Taxes; and

 

(iii)as set forth in Part VI of Appendix B.

 

(b)  By Purchaser. Subject to Part VI of Appendix B and the limitations set
forth in this Article ‎6 and Section ‎7.14, from and after the Closing, the
Purchaser agrees to indemnify and hold harmless Seller and Seller’s Affiliates
together with their respective directors, officers, managers, employees and
agents (each a “Seller Indemnified Party”) from and against any and all Losses
that any Seller Indemnified Party incurs by reason of or in connection with any
of the following circumstances:

 

20 

 

(i)any breach by the Purchaser of any representation or warranty made by it in
Article ‎3 or any breach or violation of any covenant, agreement or obligation
of the Purchaser contained herein; and

 

(ii)as set forth in Part VI of Appendix B.

 

6.2  Limitations on Seller’s or Purchaser’s Indemnification.

 

(a)  Minimum Limit on Claims. A party required to provide indemnification under
this Article ‎6 (an “Indemnifying Party”) shall not be liable under this Article
‎6 to an Indemnified Party for any Claim for breach of any representation or
warranty unless and until the aggregate amount of all Claims for which it would,
in the absence of this provision, be liable exceeds the Basket Amount, and in
such event the Indemnified Party will be liable for the amount of all Claims,
including the Basket Amount; provided that the foregoing limitation shall not
apply in the case of actual fraud or willful misrepresentation by the
Indemnifying Party or, for the avoidance of doubt, to Covered Taxes.

 

(b)  Maximum Limit on Claims.

 

(i)Limitation on Seller’s Liability. Seller’s maximum aggregate liability for
Claims for breaches of representations and warranties under this Agreement is
limited to Seller’s Maximum Liability set forth in Part VI of Appendix B;
provided that the Seller’s Maximum Liability will not apply to any Claim based
on (A) actual fraud or willful misrepresentation, (B) any breach of the
representations and warranties set forth in Sections ‎2.1, ‎2.2, ‎2.3, ‎2.5,
‎2.6, 2.9, ‎2.11 and ‎2.18 (solely with respect to the Indebtedness of HoldCo
and its Subsidiaries) or (C) for the avoidance of doubt, Covered Taxes.

 

(ii)Limitation on Purchaser’s Liability. The Purchaser’s maximum aggregate
liability for Claims for breaches of representations and warranties under this
Agreement is limited to the Purchaser’s Maximum Liability set forth in Part VI
of Appendix B; provided that the Purchaser’s Maximum Liability will not apply to
any Claim based on (A) actual fraud or willful misrepresentation or (B) any
breach of the representations and warranties set forth in Sections ‎3.1, ‎3.2,
‎3.3, ‎3.5 and ‎3.10.

 

(c)  Time Limit for Claims. No Indemnified Party may make a Claim for
indemnification under Section ‎6.1 in respect of any Claim unless notice in
writing of the Claim, incorporating a statement setting out in reasonable detail
the grounds on which the Claim is based, has been given by the Indemnified Party
prior to the expiration of the applicable Survival Period as set forth in Part
VI of Appendix B.

 

21 

 

6.3  Reimbursements; Refunds.

 

(a)  Right of Reimbursement. Subject to Part VI of Appendix B, the amount of
Losses payable under Section ‎6.1 by an Indemnifying Party shall be net of any
amounts recovered by the Indemnified Party under applicable insurance policies
or from any other Person responsible therefor. If the Indemnified Party receives
any amounts under applicable insurance policies, or from any other Person
responsible for any Losses subsequent to an indemnification payment by the
Indemnifying Party and such amounts would result in a duplicative recovery, then
such Indemnified Party shall promptly reimburse the Indemnifying Party for any
payment made or expense incurred by such Indemnifying Party in connection with
providing such indemnification payment up to the amount received by the
Indemnified Party, net of any expenses incurred by such Indemnified Party in
collecting such amount.

 

(b)  Other Refund Obligations. In addition to the obligations set forth in
Section ‎6.3(a), the applicable Indemnified Party shall be obligated to
reimburse or refund to the Indemnifying Party for payments made by it to such
Indemnified Party under this Article ‎6 as set forth in Part VI of Appendix B.

 

6.4  Mitigation; Treatment of Indemnification.

 

(a)  The Indemnified Party shall use commercially reasonable efforts to mitigate
all Losses relating to a Claim for which indemnification is sought under this
Article ‎6.

 

(b)  All indemnification payments under this Article ‎6 shall be deemed
adjustments to the Purchase Price.

 

6.5  Exclusive Remedy. Seller and Purchaser acknowledge and agree that, should
the Closing occur, and excluding liability for actual fraud or willful
misrepresentation, the foregoing indemnification provisions of this Article ‎6
and the provisions of Section ‎7.15 shall be the sole and exclusive remedy of
Seller and Purchaser with respect to any misrepresentation, breach of warranty,
covenant or other agreement (other than any Purchase Price Adjustment set forth
in Part I of Appendix B) or other claim arising out of this Agreement or the
transactions contemplated hereby. Without limiting the generality of the
foregoing, effective as of the Closing each of the Purchaser and Seller
covenants to the other party that in respect of any matters under or
contemplated in this Agreement, it will not make any Claim whatsoever against
any Affiliate of the other party or the directors, officers, managers,
shareholders, member, controlling persons, employees and agents of any of the
foregoing, in each case in their capacities as such, and its rights in respect
of any such Claim for breach of any provision of this Agreement are limited
solely to such rights as it may have against Seller or Purchaser, as the case
may be, under this Agreement.

 

ARTICLE 7
MISCELLANEOUS

 

7.1  Entire Agreement. This Agreement and the Exhibits, Schedules and Appendices
hereto, each of which is hereby incorporated herein, set forth all of the
promises, covenants, agreements, conditions, undertakings, representations and
warranties between the parties hereto

 

22 

 

with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written.

 

7.2  Notices. All notices, requests, demands and other communications hereunder
shall be in writing (including facsimile transmission and electronic mail
(“email”) transmission and shall be deemed to have been duly given if personally
delivered, telefaxed (with confirmation of transmission), e-mailed (so long as
confirmation of receipt is requested and received) or, if mailed, when mailed by
first-class (for United States post only), certified or registered mail, postage
prepaid, or by any international or national overnight delivery service, to the
other party at the addresses as set forth in Part VII of Appendix B (or at such
other address as shall be given in writing by any party to the other). All such
notices, requests, demands and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

 

7.3  Successors and Assigns.

 

(a)  No party shall assign this Agreement or any of its rights or obligations
herein without the prior written consent of the other parties, in their sole
discretion, except as provided herein and except that any party may assign this
Agreement or any of its rights or obligations herein to an Affiliate of such
party but the assigning party shall continue to be liable for all of its
obligations hereunder following any such assignment. Subject to the foregoing,
this Agreement, and all rights and powers granted hereby, will bind and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

(b)  Notwithstanding Section ‎7.3(a), each of Seller and Purchaser may assign
this Agreement without the consent of the other parties as specified in Part VII
of Appendix B.

 

7.4  Jurisdiction; Service of Process; Waiver of Jury Trial.

 

(a)  EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY SUIT,
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(b)  Any and all claims, counterclaims, demands, causes of action, disputes,
controversies, and other matters in question arising out of or relating to this
Agreement, or the alleged breach hereof, or in any way relating to the subject
matter of this Agreement or the relationship between the parties created by this
Agreement (hereafter, a “Dispute”), except for any claims for specific
performance as set forth in Section ‎7.15, shall be finally resolved by binding
arbitration administered by the American Arbitration Association (“AAA”) under
the AAA Commercial Arbitration Rules, including the Procedures for Large,
Complex Commercial Disputes (the “Rules”) then in force to the extent such Rules
are not inconsistent with the provisions of this Agreement. The party or parties
commencing arbitration shall deliver to the other party or parties a written
notice of intent to arbitrate (a “Demand”) in accordance with Rule R-4. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§1 et
seq.

 

23 

 

(i)Selection of Arbitrators. Disputes shall be resolved by a panel of three
independent and impartial arbitrators, (the “Arbitrators”). The party or parties
initiating the arbitration shall appoint an arbitrator in its or their Demand;
the responding party or parties shall appoint an arbitrator in its or their
answering statement, which is due thirty (30) days after receipt of the Demand.
If any party fails or refuses to timely nominate an arbitrator within the time
permitted, such arbitrator shall be appointed by the AAA from individuals with
significant experience in renewable energy projects from its Large, Complex
Commercial Case Panel. Within thirty (30) days of the appointment of the second
arbitrator, the two party-appointed arbitrators shall appoint the third
arbitrator, who shall act as the chair of the arbitration panel. If the two
party-appointed arbitrators fail or refuse to appoint the third arbitrator
within such thirty (30)-day period, the third arbitrator shall be appointed by
the AAA from individuals with significant experience in renewable energy
projects from its Large, Complex Commercial Case Panel in accordance with Rule
R-12. The Arbitrators, acting by majority vote, shall resolve all Disputes.

 

(ii)Confidentiality. To the fullest extent permitted by law, the arbitration
proceedings and award shall be maintained in confidence by the parties.

 

(iii)Place of Arbitration. The place of arbitration shall be New York, New York.
Any action in connection therewith shall be brought in the United States
District Court for the Southern District of New York or, if that court does not
have jurisdiction, any New York state court in New York County. Each party
consents to the exclusive jurisdiction of such courts in any such suit, action
or proceeding, and irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Each party further agrees to accept service of process out
of any of the before mentioned courts in any such dispute by registered or
certified mail addressed to the party at the address set forth in Part VII of
Appendix B.

 

(iv)Conduct of the Arbitration. The arbitration shall be conducted in accordance
with the Rules and in a manner that effectuates the parties’ intent that
Disputes be resolved expeditiously and with minimal expense. The Arbitrators
shall endeavor to commence the arbitration hearing within one hundred and eighty
(180) days of the third arbitrator’s appointment.

 

24 

 

(v)Interim Relief. Any party may apply to the Arbitrators seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Any party also may, without waiving any remedy under this Agreement,
seek from any court having jurisdiction any interim or provisional relief that
is necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal (or pending the Arbitrators’
determination of the merits of the controversy).

 

(vi)Discovery. The Arbitrators, upon a showing of good cause, may require and
facilitate such limited discovery as it shall determine is appropriate in the
circumstances, taking into account the needs of the parties, the burden on the
parties, and the desirability of making discovery limited, expeditious, and
cost-effective. The Arbitrators shall issue orders to protect the
confidentiality of proprietary information, trade secrets and other sensitive
information disclosed in discovery.

 

(vii)Arbitration Award. The Arbitrators shall endeavor to issue a reasoned,
written award within thirty (30) days of the conclusion of the arbitration
hearing. The Arbitrators shall have the authority to assess some or all of the
costs and expenses of the arbitration proceeding (including the Arbitrators’
fees and expenses) against any party. The Arbitrators shall also have the
authority to award attorneys’ fees and expenses to the prevailing party or
parties. In assessing the costs and expenses of the arbitration and/or awarding
attorneys’ fee and expenses, the Arbitrators shall consider the relative extent
to which each party has prevailed on the disputed issues and the relative
importance of those issues. The limitations of Section ‎7.14 shall apply to any
award by the Arbitrators.

 

7.5  Headings; Construction; and Interpretation. The headings preceding the text
of the sections and subsections hereof are inserted solely for convenience of
reference and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect. Except as otherwise expressly
provided, the rules of construction set forth in Appendix A-2 shall apply to
this Agreement. The parties agree that any rule of law or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.

 

7.6  Further Assurances. Each party shall cooperate and take such action as may
be reasonably requested by the other party in order to carry out the provisions
and purposes of this Agreement and the transactions contemplated hereby.

 

7.7  Amendment and Waiver. The parties may by mutual agreement amend this
Agreement in any respect, and any party, as to such party, may (a) extend the
time for the performance of any of the obligations of any other party, (b) waive
any inaccuracies in representations by any other party, (c) waive compliance by
any other party with any of the

 

25 

 

agreements contained herein and performance of any obligations by such other
party, and (d) waive the fulfillment of any condition that is precedent to the
performance by such party of any of its obligations under this Agreement. To be
effective, any such amendment or waiver must be in writing and be signed by the
party against whom enforcement of the same is sought.

 

7.8  No Other Beneficiaries. This Agreement is being made and entered into
solely for the benefit of Purchaser and Seller, and neither Purchaser nor Seller
intends hereby to create any rights in favor of any other Person as a third
party beneficiary of this Agreement or otherwise.

 

7.9  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the jurisdiction specified in Part VII of Appendix
B.

 

7.10  Schedules. References to a Schedule shall include any disclosure expressly
set forth on the face of any other Schedule even if not specifically
cross-referenced to such other Schedule to the extent that the relevance of such
matter is reasonably apparent on the face thereof. The fact that any item of
information is contained in a disclosure schedule shall not be construed as an
admission of liability under any Governmental Rule, or to mean that such
information is material. Such information shall not be used as the basis for
interpreting the term “material”, “materially” or any similar qualification in
this Agreement.

 

7.11  Limitation of Representations and Warranties. The Purchaser acknowledges
that except as expressly provided in Article 2 of this Agreement, Seller has not
made, and Seller hereby expressly disclaims and negates, and the Purchaser
hereby expressly waives, any other representation or warranty, express, implied,
at Law or otherwise relating to the Acquired Interests, Seller or Seller
Affiliates, the Project Company, the Project or this Agreement.

 

7.12  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument. A facsimile or electronically imaged version of
this Agreement may be executed by one or more parties hereto and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or “PDF” electronic mail pursuant to which the signature of or on
behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.

 

7.13  Severability. If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

26 

 

7.14  Limit on Damages. Each party hereto acknowledges and agrees that neither
party shall be liable to the other party for any punitive damages (except to the
extent paid to a third party in respect of a claim brought thereby) or damages
that were not reasonably foreseeable.

 

7.15  Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any court of competent
jurisdiction, in addition to any other remedy to which they are entitled at law
or in equity.

 

[SIGNATURE PAGE FOLLOWS]

 

27 

 

IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first above written.

 

PATTERN ENERGY GROUP INC.

 

/s/ Dyann Blaine



By: Dyann Blaine
Its: Vice President

 

 

[Signature Page to Tsugaru Purchase and Sale Agreement]

 

GREEN POWER INVESTMENT CORPORATION

 

/s/ Mitsuru Sakaki



By: Mitsuru Sakaki
Its: President

 

 

[Signature Page to Tsugaru Purchase and Sale Agreement]

 

APPENDIX A-1: GENERAL DEFINITIONS
(as applicable and to the extent used in the final Agreement)

 

“AAA” shall have the meaning set forth in Section ‎7.4(b).

 

“Acquired Interests” shall have the meaning set forth in the recitals, as more
fully described in Part I of Appendix C.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the Person specified, or who holds or beneficially
owns 50% or more of the equity interest in the Person specified or 50% or more
of any class of voting securities of the Person specified; provided that
notwithstanding the foregoing (a) Purchaser and their respective Subsidiaries
shall not be deemed to be Affiliates of Seller and (b) Seller and its Affiliates
(other than Purchaser and their respective Subsidiaries) shall not be deemed to
be Affiliates of the Purchaser.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Antisocial Activities” means, collectively, (i) making violent demands; (ii)
making wrongful demands beyond legal liability; (iii) engaging in threatening or
violent behavior in relation to transactions; (iv) damaging the trust of parties
to a transaction or obstructing business by spreading rumors or using fraudulent
means or force; and (v) any other actions equivalent to items (i) through (iv).

 

“Antisocial Forces” means entities or persons that are (i) gangster crime groups
(“bouryokudan” as defined under Article 2(ii) of the Act on Prevention of Unjust
Acts by Organized Crime Group Members (Act No. 77 of 1991, including subsequent
revisions; hereinafter, the “Act on Prevention of Unjust Acts by Organized Crime
Group Members”)); (ii) members of gangster crime groups (“bouryokudan in” as
defined under Article 2(vi) of the Act on Prevention of Unjust Acts by Organized
Crime Group Member; hereinafter the same) or former gangster crime groups
members for whom fewer than five years having passed since separation; (iii)
associate members of gangster crime groups; (iv) companies affiliated with
gangster crime groups; (v) extortionist (soukaiya) racketeer groups; (vi) groups
conducting criminal activities under the pretext of social campaigns; (vii)
crime groups specialized in intellectual crimes; (viii) other entities
equivalent to items (i) through (vii); (ix) companies whose management is
influenced by a person to which any of items (i) through (viii) apply
(hereinafter, “Gang Members”); (x) companies whose management materially
involves Gang Members; (xi) persons who wrongfully engage Gang Members for the
purpose of gaining unjust profit for themselves, their company or a third party
or for the purpose of harming a third party; (xii) persons who provide funds or
assistance to or are otherwise involved with Gang Members; and (xiii) companies
whose directors or other persons materially involved in their management have
socially unacceptable relationships with Gang Members.

 

“Arbitrators” shall have the meaning set forth in Section ‎7.4(b).

 

“Basket Amount” shall have the meaning set forth in Part VI of Appendix B.

 

App. A-1 - 1

 

“Books and Records” means books, Tax Returns, contracts, commitments, and
records of a Person.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banks are authorized to be closed in New York, New York.

 

“Claim” means a claim by an Indemnified Party for indemnification pursuant to
Section ‎6.1.

 

“Closing” shall have the meaning set forth in Section ‎1.4.

 

“Closing Date” shall mean the date a Closing occurs.

 

“Closing Notice” shall have the meaning set forth in Section ‎5.5.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Consent” means any consent, approval, order or Permit of or from, or
registration, declaration or filing with or exemption by any Person, including a
Governmental Authority.

 

“Contract” means any agreement, lease, license, obligation, plan, arrangement,
purchase order, commitment, evidence of indebtedness, mortgage, indenture,
security agreement or other contract (whether written or oral) entered into by a
Person or by which a Person or any of its assets are bound.

 

“Covered Tax” means any (a) Tax of Holdco and its Subsidiaries related to a
Pre-Closing Tax Period and (b) liability for the payment of any amount of Tax as
a result of being or having been before the Closing a member of an affiliated,
consolidated, combined or unitary group, or a party to any agreement or
arrangement, as a result of which liability of Holdco or any of its Subsidiaries
is determined or taken into account with reference to the activities of any
other Person.

 

“Demand” shall have the meaning set forth in Section ‎7.4(b).

 

“Dispute” shall have the meaning set forth in Section ‎7.4(b).

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Environmental Claim” means any suit, action, demand, directive, claim, Lien,
written notice of noncompliance or violation, allegation of liability or
potential liability, or proceeding made or brought by any Person in each case
(a) alleging any liability under or violation of or noncompliance with any
applicable Environmental Law, (b) with respect to the release of or exposure to
Hazardous Substances, or (c) with respect to noise pollution or visual impacts,
including shadow flicker.

 

“Environmental Law” means any Law pertaining to the environment, natural
resources, human health and safety in connection with exposure to Hazardous
Substances, and physical and biological natural resources, including but not
limited to the Soil Contamination

 

App. A-1 - 2

 

Countermeasures Act of Japan (Act No. 53 of May 29, 2002) and Waste Management
and Public Cleansing Act (Law No. 137 of 1970).

 

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

 

“Financial Model” means the financial model for the Project.

 

“Financial Statements” means the annual unaudited consolidated statement of
operations of HoldCo and its Subsidiaries for the year ended December 31, 2017
and the related balance sheet as at December 31, 2017 prepared in accordance
with GAAP.

 

“GAAP” means generally accepted accounting principles used by the Project
Company or HoldCo to prepare the Financial Statements, consistently applied
throughout the specified period.

 

“Governmental Authority” means any federal or national, state, county, municipal
or local government or regulatory or supervisory department, body, political
subdivision, commission, agency, instrumentality, ministry, court, judicial or
administrative body, taxing authority, or other authority thereof (including any
corporation or other entity owned or controlled by any of the foregoing) having
jurisdiction over the matter or Person in question, including the Ministry of
Economy, Trade and Industry of Japan and the Bank of Japan.

 

“Governmental Rule” means, with respect to any Person, any applicable law,
statute, treaty, rule, regulation, ordinance, order, code, judgment, decree,
protocol, operating guide, injunction or writ issued by any Governmental
Authority.

 

“Hazardous Substances” means all substances, materials, chemicals, wastes or
pollutants that are defined, regulated, listed or prohibited under Environmental
Law, including without limitation, (i) asbestos or asbestos containing
materials, radioactive materials, lead, and polychlorinated biphenyls, any
petroleum or petroleum product, solid waste, mold, mycotoxin, urea formaldehyde
foam insulation and radon gas; (ii) any waste or substance that is listed,
defined, designated or classified as, or otherwise determined by any
Environmental Law to be, ignitable, corrosive, radioactive, dangerous, toxic,
explosive, infectious, radioactive, mutagenic or otherwise hazardous; (iii) any
pollutant, contaminant, waste, chemical, deleterious substances or other
material or substance (whether solid, liquid or gas) that is defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance,” or a
word, term, or phrase of similar meaning or regulatory effect under any
Environmental Law.

 

“HoldCo” shall have the meaning set forth in Part I of Appendix C.

 

“Indebtedness” means all obligations of a Person (a) for borrowed money
(including principal, accrued and unpaid interest, fees due, and any other
amounts due), whether or not contingent, (b) evidenced by notes, bonds,
debentures, mortgages or similar instruments or debt securities, (c) for the
deferred purchase price of property, goods or services (other than trade
payables or accruals incurred in the ordinary course of business and not past
due), including all seller notes and “earn out” payments, (d) under capital
leases, (e) secured by a Lien on the assets of such

 

App. A-1 - 3

 

Person, whether or not such obligation has been assumed by such Person, (f) with
respect to reimbursement obligations for letters of credit, performance bonds
and other similar instruments (whether or not drawn), (g) under any interest
rate, currency or other hedging agreement (including collars) or commitment
therefor, (h) to repay deposits or other amounts advanced by and owing to third
parties, (i) under conditional sale or other title retention agreements relating
to property purchased by such Person, (j) in the nature of guaranties of the
obligations described in clauses (a) through (i) above of any other Person or as
to which such Person has an obligation substantially the economic equivalent of
a guaranty, or (k) in respect of any other amount properly characterized as
indebtedness in accordance with GAAP.

 

“Indemnified Party” means either a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.

 

“Indemnifying Party” shall have the meaning set forth in Section ‎6.2(c).

 

“Initial Purchase Price” shall have the meaning set forth in Part I of Appendix
B.

 

“Intellectual Property” means all intellectual property rights, including,
without limitation, (a) patents, patent applications, patent disclosures and
inventions, (b) Internet domain names, trademarks, trade names, service marks,
trade dress, trade names, logos and corporate names and registration and
applications for registration of any item listed in clause (b), together with
all of the goodwill associated therewith, (c) copyrights (registered or
unregistered), works of authorship and copyrightable works, and registrations
and applications for registration of any item in this clause (c), (d) computer
software (whether in source code, object code or other form), data, databases
and any documentation related to any item listed in this clause, (e) trade
secrets and other confidential information (including confidential and
proprietary know how, ideas, formulas, compositions, recipes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
manufacturing and production processes, procedures and techniques, research and
development information, drawings, blueprints, specifications, designs, plans,
proposals, technical data, financial and marketing plans and customer and
supplier lists and information), (f) all rights of privacy and publicity, (g)
other intellectual property rights and (h) copies and tangible embodiments
thereof (in whatever form or medium).

 

“Knowledge” means (a) with respect to Seller, the actual knowledge of the
persons identified in Part VII of Appendix B, which shall include at a minimum
(i) the senior developer responsible for the Project, (ii) the construction
manager responsible for the Project, (iii) the transaction counsel responsible
for the financing of the Project and (iv) the finance manager responsible for
the financing of the Project and (b) with respect to the Purchaser, the actual
knowledge of the persons identified in Part VII of Appendix B opposite the name
of the Purchaser.

 

“Laws” means all common law, laws, by-laws, statutes, treaties, rules, Orders,
rulings, decisions, judgments, injunctions, awards, decrees, codes, ordinances,
standards, regulations, restrictions, official guidelines, policies, directives,
interpretations, Permits or like action having the effect of law of any
Governmental Authority.

 

“Lease” means a lease, ground lease, sublease, license, concession, easement,
right of way, encroachment agreement, municipal right of way agreements, and
road user agreements or other

 

App. A-1 - 4

 

written agreement, including any option relating thereto, in each case,
governing real property, to which HoldCo or any of its Subsidiaries is a party
or by which any of their respective assets is bound.

 

“Lien” on any asset means any mortgage, deed of trust, lien, hypothec, pledge,
charge, security interest, restrictive covenant, right of first refusal, right
of first offer, easement or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected or effective under
applicable law, as well as the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loss” means any and all losses (including loss of profit and loss of expected
profit), claims, actions, liabilities, damages, expenses, diminution in value or
deficiencies of any kind or character including all interest and other amounts
payable to third parties, all liabilities on account of Taxes and all reasonable
legal fees and expenses and other expenses reasonably incurred in connection
with investigating or defending any claims or actions, whether or not resulting
in any liability.

 

“Material Adverse Effect” means any circumstance, matter, condition,
development, change, event, occurrence, state of affairs, or effect that,
individually or in the aggregate, is or would reasonably be expected to have a
material adverse effect on (a) the business, results of operations, assets or
liabilities, financial condition or properties of HoldCo and its Subsidiaries,
taken as a whole, or (b) the ability of Seller to consummate the transactions
contemplated by this Agreement or otherwise perform any of its obligations under
this Agreement; provided, however, none of the following shall be deemed (either
alone or in combination) to constitute, and none of the following shall be taken
into account in determining whether there has been, a Material Adverse Effect:

 

(a)  any change in general economic, political or business conditions;

 

(b)  changes resulting from acts of war or terrorism or any escalation or
worsening of any such acts of war or terrorism threatened or underway as of the
date of this Agreement;

 

(c)  changes or developments generally affecting the power services industry;

 

(d)  any changes in accounting requirements or principles imposed by GAAP after
the date of this Agreement;

 

(e)  any changes in applicable Law after the date of this Agreement; or

 

(f)  changes in the wind power industry that, in each case, generally affect
companies in such industry;

 

provided that the incremental extent of any disproportionate change, event,
occurrence, development, effect, condition, circumstance or matter described in
clauses (a) through (f) with respect to HoldCo and its Subsidiaries, taken as a
whole, relative to other similarly situated businesses in the wind power
industry may be considered and taken into account in determining whether there
has been a Material Adverse Effect.

 

App. A-1 - 5

 

“Material Contract” (i) any Material Lease, (ii) the Contracts set forth on Part
I, III, IV and V of Appendix D and (iii) any other Contract to which HoldCo or
any of its Subsidiaries is a party or by which any such Person, or any of their
respective assets, is bound (A) providing for past or future payments by or to
such HoldCo or any of its Subsidiaries in excess of $500,000 (or its Japanese
Yen equivalent) annually or $1,000,000 (or its Japanese Yen equivalent) in the
aggregate, (B) relating to any partnership, joint venture or other similar
arrangement, (C) relating to any Indebtedness, (D) limiting the freedom of
HoldCo or any of its Subsidiaries to compete in any line of business or with any
Person or in any area or granting “most favored nation” or similar status, (E)
with either Seller or any of such Seller’s Affiliates, (F) with Purchaser or any
of its Affiliates, (G) relating to the acquisition or disposition of any
business or material portion thereof (whether by merger, sale of stock, sale of
assets or otherwise), (H) that was not entered into in the ordinary course of
business of HoldCo and its Subsidiaries, or (I) the loss of which would result
in a Material Adverse Effect.

 

“Material Contract Change” shall have the meaning set forth in Section ‎4.1(a).

 

“Material Leases” means all Leases related to the Project (i) the loss of which
would result in a reduction in production of the Project or in its ability to
deliver energy to the point of interconnection or would otherwise result in a
Material Adverse Effect, or (ii) that are otherwise material to the operations
of the Project.

 

“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.

 

“Organization Documents” means, with respect to (a) any corporation, its
articles or certificate of incorporation and by-laws, (b) any limited
partnership, its certificate or declaration of limited partnership and its
partnership agreement, (c) any limited liability company, its articles or
certificate of organization or formation and its operating agreement, members
agreement or limited liability company agreement, or (d) any other Person,
documents of similar substance.

 

“Outside Closing Date” shall have the meaning set forth in Part III of Appendix
B.

 

“Permitted Lien” means any of the following: (a) Liens for Taxes either not yet
due and payable or being contested in good faith through appropriate proceedings
and for which adequate reserves have been established in the Project Company’s
balance sheet in accordance with GAAP; (b) inchoate mechanics’ and materialmen’s
Liens for construction in progress and workmen’s, repairmen’s, warehousemen’s
and carrier’s Liens arising in the ordinary course of business either for
amounts not yet due or which have not been perfected, filed or registered in
accordance with applicable Law against HoldCo or any of its Subsidiaries, the
Project or the Project Company Real Property; (c) as to any Project Company Real
Property, title defects, easements, rights of first refusal, restrictions,
irregularities, encumbrances (other than for borrowed money), encroachments,
servitudes, rights of way and statutory Liens that do not or would not
reasonably be expected to materially impair the value or use by HoldCo or any of
its Subsidiaries of the Project Company Real Property; and (d) security given to
a public utility or any Governmental Authority when required by such utility or
authority in connection with the operations of HoldCo or any of its Subsidiaries
in the ordinary course of business.

 

App. A-1 - 6

 

“Permit” means filings, registrations, licenses, permits, notices, technical
assistance letters, decrees, certificates, approvals, consents, waivers, Orders,
authorizations, agreements, directions, instructions, grants, easements,
exemptions, exceptions, variances and authorizations to or from any Governmental
Authority.

 

“Person” means any individual, corporation, partnership, limited partnership,
limited liability partnership, trust, business trust, estate, joint venture,
unincorporated association, limited liability company, cooperative, Governmental
Authority or other entity.

 

“Personal Property” means all office equipment, machinery, equipment, supplies,
vehicles, tractors, trailers, tools, spare parts, production supplies, furniture
and fixtures and other items of tangible personal property owned by HoldCo or
any of its Subsidiaries used primarily in connection with ownership, maintenance
or operation of the Project.

 

“Post-Closing Adjustment” shall have the meaning set forth in Part I of Appendix
B.

 

“Post-Closing Tax Period” means, with respect to the applicable Closing Date,
any Tax period beginning after the Closing Date; and, with respect to a Straddle
Tax Period, the portion of such Tax period beginning after the Closing Date.

 

“Pre-Closing Tax Period” means, with respect to the applicable Closing Date, any
Tax period ending on or before the Closing Date; and, with respect to a Straddle
Tax Period, the portion of such Tax period ending on the Closing Date.

 

“Project” shall have the meaning set forth in the recitals to this Agreement,
and is more particularly described in Part II of Appendix C of the Agreement.

 

“Project Company” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part I of Appendix C of the
Agreement.

 

“Project Company Real Property” means all real property of HoldCo and its
Subsidiaries, together with all buildings, structures, improvements and fixtures
of the Project thereon, (i) held pursuant to a Material Lease or (ii) required
to be set forth on Part II of Appendix C.

 

“Purchase Price” shall have the meaning set forth in Section ‎1.1, and is more
particularly described in Part I of Appendix B.

 

“Purchase Price Adjustment” shall have the meaning set forth in Part I of
Appendix B.

 

“Purchase Rights Agreements” means that certain Amended and Restated Purchase
Rights Agreement dated as of June 16, 2017 by and among Pattern Energy Group LP,
Pattern Energy Group Inc. and, solely with respect to Article IV thereof,
Pattern Energy Group Holdings LP and Pattern Energy GP LLC, as such agreement is
amended, modified or supplemented in accordance with its terms.

 

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

 

“Purchaser Indemnified Party” shall have the meaning set forth in Section
‎6.1(a).

 

App. A-1 - 7

 

“Purchaser Subsidiary” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part II of Appendix C of the
Agreement.

 

“Purchaser’s Maximum Liability” shall have the meaning set forth in Part VI of
Appendix B.

 

“Rules” shall have the meaning set forth in Section ‎7.4(b).

 

“Securities Act” shall have the meaning set forth in Section ‎2.10.

 

“Seller” shall have the meaning set forth in the preamble to this Agreement.

 

“Seller Indemnified Party” shall have the meaning set forth in Section ‎6.1(b).

 

“Seller’s Maximum Liability” shall have the meaning set forth in Part VI of
Appendix B.

 

“Straddle Tax Period” means, with respect to the Closing Date, a Tax period that
begins on or before the Closing Date and ends thereafter.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

 

“Subsidiary Transferor” shall have the meaning set forth in Part I of Appendix
C.

 

“Survival Period” shall have the meaning set forth in Part VI of Appendix B.

 

“Tax” or “Taxes” means, collectively all federal, state and local or foreign
income, estimated, payroll, withholding, excise, sales, goods and services,
harmonized, value-added, use, real and personal property, corporation, use and
occupancy, business and occupation, mercantile, transfer, capital stock and
franchise or other taxes, levies, duties, assessments, reassessments or other
charges of any kind whatsoever (including interest, additions and penalties
thereon), whether disputed or not.

 

“Tax Return” means any return, declaration, notice, form, report, claim for
refund or information return or statement relating to the determination,
assessment, collection or payment of Taxes or to the administration,
implementation or enforcement of or compliance with any legal requirement
pertaining to Taxes, including, for greater certainty, any schedule or
attachment thereto.

 

App. A-1 - 8

 

APPENDIX A-2: RULES OF CONSTRUCTION

 

1.The singular includes the plural and the plural includes the singular.

 

2.The word “or” is not exclusive.

 

3.A reference to a Governmental Rule includes any amendment or modification to
such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.

 

4.A reference to a Person includes its successors and permitted assigns.

 

5.Accounting terms have the meanings assigned to them by GAAP, as applied by the
accounting entity to which they refer.

 

6.The words “include,” “includes” and “including” are not limiting and shall be
deemed to mean “include, without limitation”, “includes, without limitation” or
“including, without limitation”.

 

7.A reference to an Article, Section, Exhibit, Schedule or Appendix is to the
Article, Section, Exhibit, Schedule or Appendix of this Agreement unless
otherwise indicated.

 

8.Any reference to “this Agreement”, “hereof,” “herein” and “hereunder” and
words of similar import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement.

 

9.Any reference to another agreement or document shall be construed as a
reference to that other agreement or document as the same may have been, or may
from time to time be, varied, amended, supplemented, substituted, novated,
assigned or otherwise transferred.

 

10.References to “days” shall mean calendar days, unless the term “Business
Days” shall be used. References to a time of day shall mean such time in New
York, New York, unless otherwise specified.

 

11.This Agreement is the result of negotiations among, and has been reviewed by,
Seller, Purchaser, and their respective counsel. Accordingly, this Agreement
shall be deemed to be the product of the parties thereto, and no ambiguity shall
be construed in favor of or against either Seller or Purchaser.

 

12.The words “will” and “shall” shall be construed to have the same meaning and
effect.

 

App. A-2 - 1

 

Appendix B: Transaction Terms and Conditions

 

Tsugaru Transaction - GPI

I.  Purchase Price



“Purchase Price”:

An amount equal to the aggregate of:

  

(a)  $6,835,000, which amount shall be payable on the Closing Date (the “Initial
Purchase Price”); and

 

(b)  ¥1,141,750,000, which amount shall be payable on the date (the “Final
Completion Date”) on which the term conversion of the construction loan to a
term loan is consummated or, if there shall be no such term conversion, the date
on which commercial operations of the Project Company commences (the “Deferred
Purchase Price” and, together with the Initial Purchase Price, the “Purchase
Price”).

 

Purchaser shall use approximately ¥7,000,000 of the Initial Purchase to cause
the intercompany loan between Seller and Green Power Tsugaru Holdings GK, a
Japanese godo kaisha, to be fully paid off at Closing.



Currency: US Dollars, or when otherwise provided, Japanese Yen.

“Purchase Price Adjustment”:

 

To the extent that after the date hereof and prior to Closing, Seller
contributes any additional equity capital to HoldCo or any of its Subsidiaries,
the Initial Purchase Price will be increased on a dollar-for-dollar basis to
reflect such additional contributed capital. Post-Closing Adjustment:

At and after the Closing, the Deferred Purchase Price will be adjusted as
follows:

 

(A)  If the Final Project Costs for the Project at the point of term conversion
of the construction loan are less than or equal to the Construction Budget, the
Deferred Purchase Price will be increased by an amount equal to the lesser of
(i) fifty one million Japanese Yen (¥51,000,000) and (ii) the product of (1)
5.00% and (2) the amount by which the Construction Budget exceeds the Final
Project Costs (disregarding this clause (2) if it is a negative number).

 

(B)  If the Final Project Costs for the Project at the point of term conversion
of the construction loan exceed the Construction Budget, then the Deferred
Purchase Price will be reduced by an amount equal the lesser of (i) fifty one
million Japanese Yen (¥51,000,000) and (ii) the product of (1) 5.00% and (2)(x)
the Final Project Costs less (y) the Construction Budget.

 

(C)  on the Final Completion Date, the Deferred Purchase Price will be adjusted
to reflect the Financial Model Adjustment as follows:



1



 

If the Financial Model Adjustment is positive, the Deferred Purchase Price
payable by Purchaser to Seller on the Final Completion Date will be increased by
an amount equal to the product of (x) 5.00% and (y) the Financial Model
Adjustment.

 

If the Financial Model Adjustment is negative, the Deferred Purchase Price
payable by Purchaser to Seller on the Final Completion Date will be decreased by
an amount equal to the product of (x) 5.00% and (y) the Financial Model
Adjustment.

 

“Construction Budget” means the final amount of the construction budget as
defined in the Tsugaru Credit Agreement, less any GE Inclusion Amount.

 

“Final Project Costs” means the actual incurred or accrued (in the case of
interest during construction) costs to construct the Project, including all of
the costs outlined in the Construction Budget, which have actually been
incurred, and excluding the GE Inclusion Amount.

 

“GE Inclusion Amount” is equal to the yen amount (if any) that the lenders under
the Tsugaru Credit Agreement agree to include as Project Costs in the final,
executed version of the Tsugaru Credit Agreement, which is expected to be
Japanese Yen 1,276,000,000.

 

“Project Costs” means (i) the final amount of the Project Costs as defined in
the Tsugaru Credit Agreement, less (ii) the GE Inclusion Amount, if any;
provided that if there are any material changes to the definitions of “Project
Costs” or “Construction Budget” (including material changes to any of the
defined terms used therein) set forth in the Tsugaru Credit Agreement, then the
parties will cooperate in good faith to make any appropriate changes to the
definitions of “Project Costs” or “Construction Budget,” as applicable, as such
term is used herein.

 

“Tsugaru Credit Agreement” means that certain draft credit agreement dated
January 10, 2018, to be entered into by and among the Project Company as
Borrower, the Bank of Tokyo-Mitsubishi UFJ, Ltd. as Administrative Agent and the
other parties thereto.

 

Financial Model Adjustment

 

“Financial Model Adjustment” means an increase or decrease, as the case may be,
in the Deferred Purchase Price payable at the Final Completion Date necessary to
maintain under the updated Financial Model contemplated by paragraphs (1) and
(2) below the 20 year after tax IRR of the Purchaser (which shall be denominated
in Japanese Yen) (the “Purchaser’s Return”) on a basis consistent with the
calculations in the Financial Model. The Financial Model Adjustment shall be
determined as follows:



2



 

(1) In lieu of the updated Financial Model delivered pursuant to Section
1.5(a)(iii) of the Agreement, not less than five (5) Business Days prior to the
Final Completion Date the Purchaser shall deliver to the Seller (A) an updated
Financial Model for the Project reflecting the adjustments specified in
paragraph (2) below; and (B) a detailed calculation of the proposed Purchase
Price Adjustment applicable to the Deferred Purchase Price. The Seller shall
have a period of two (2) Business Days to review and confirm the updates to the
Financial Model and the calculation of the Purchase Price Adjustment applicable
to the Deferred Purchase Price. If the Seller disapproves of such updates to the
Financial Model and/or the calculation of the Purchase Price Adjustment
applicable to the Deferred Purchase Price, the parties shall have a further
period of two (2) Business Days to negotiate the same. In the event that the
parties cannot agree on such updates to the Financial Model and/or calculation
of the Purchase Price Adjustment applicable to the Deferred Purchase Price
(acting reasonably) following such two (2) Business Day period, (x) the parties
shall resolve any dispute in accordance with the procedures set forth in Section
1.5(a)(iii) (which, for the avoidance of doubt, shall not delay the Final
Completion Date) and (y) the amount in dispute shall be retained by the
Purchaser until the dispute is resolved as aforesaid. Subject to the foregoing,
Purchase shall deliver to Seller a signed direction containing the final
determination of the Deferred Purchase Price (less any disputed amount) for the
Seller not less than two (2) Business Days prior to the Final Completion Date.

 

(2) The updated Financial Model delivered pursuant to paragraph (1) shall
reflect any changes since the date of this Agreement through the Final
Completion Date that could reasonably be expected to impact the Purchaser’s
Return but solely to the extent relating to:

 

(A)  changes in the final financing terms for the Project (including the terms
of any project debt financing);

 

(B)  changes to reflect amendments to or new Material Contracts that have an
economic impact on the Project;

 

(C)  changes in the amounts and timing of material acquired assets and
liabilities not associated with operating the Project in the ordinary course,
including consumption tax reimbursements, system upgrades and warranty claims;

 

(D)  changes to the Final Completion Date from the expected Final Completion
Date;

 

(E)  changes in the timing of Closing, the amount and timing of payment of the
Initial Purchase Price, the Deferred Purchase Price and any Purchase Price
Adjustments, and the amount and date of the initial distribution to the
Purchaser (considering any distributions received by the Seller prior to
Closing, and with the Seller leaving a reasonable amount of working capital in
the project to fund near term payables);

 

(F)   manifest errors; and

 

(G)  changes to the net capacity factor (NCF) directly attributable to any
changes to as-built conditions. \



3



Deferred Purchase Price: See definition in Part I above

Payment Mechanics and Payee Information:

 

Seller

 

Bank:



Account #:

Account Name:



SWIFT:



II.  Signing Date Deliverables



Seller’s Signing Date Deliverables:

 

Duly executed copies of:



·      Purchase and Sale Agreement by and between Purchaser and Seller related
to Purchaser’s acquisition of the membership interests of GK Green Power Kanagi,
GK Green Power Otsuki and Otsuki Wind Power Corporation (the “Kanagi, Ohorayama
and Otsuki GPI PSA”), dated as the date hereof.



Purchaser’s Signing Date Deliverables:

Duly executed copies of:



·      the Kanagi, Ohorayama and Otsuki GPI PSA; 

·      Purchase and Sale Agreement by and between Purchaser and LP1 related to
Purchaser’s acquisition of the membership interests of GK Green Power Kanagi, GK
Green Power Otsuki and GK Green Power Futtsu (the “Kanagi, Ohorayama and Futtsu
LP1 PSA”), dated as the date hereof;



·      Purchase and Sale Agreement, by and between Purchaser and LP1 related to
the Project Company (the “Tsugaru LP1 PSA”), dated as the date hereof; and 

·      Deferred Payment Agreement by and between Purchaser and LP1, dated as the
date hereof.



III.  Closing



Closing Location:

 

At the offices of Purchaser:



Pier 1, Bay 3 

San Francisco, CA 94111



Expected Closing Date: March 5, 2018

Outside Closing Date:



June 30, 2018

IV.  Closing Deliverables & Conditions Precedent to Closing



Additional Closing Deliverables of Seller:

In addition to the closing deliverables set forth in Section 1.5(a) of the
Agreement, Seller shall deliver, or cause to be delivered, to Purchaser the
additional closing deliverables set forth in Appendix B-1.



4



Additional Closing Deliverables of Purchaser:

In addition to the closing deliverables set forth in Section 1.5(b) of the
Agreement, Purchaser shall deliver, or cause to be delivered, to Seller the
additional closing deliverables set forth in Appendix B-2.



Additional Conditions Precedent to Each Party’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.1 of the
Agreement, the obligation of Purchaser and Seller to Close is subject to the
additional conditions precedent set forth in Appendix B-3. 

Additional Conditions Precedent to Purchaser’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.2 of the
Agreement, the obligation of Purchaser to Close is subject to the additional
conditions precedent set forth in Appendix B-4.



Additional Conditions Precedent to Seller’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.3 of the
Agreement, the obligation of Seller to Close is subject to the additional
conditions precedent set forth in Appendix B-5. 

Set-off Purchaser shall have the right to set off any indeminification payments
to be made by Seller, on a dollar-for-dollar basis, against any amounts payable
to Seller pursuant to the Post-closing Adjustment in Part I of Appendix B and/or
the Deferred Purchase Price.

V.  Additional Termination Rights



By Either Purchaser or Seller:

 

N/A

 

By Purchaser:

 

Purchaser shall have the right to terminate this Agreement without any liability
or payment, at any time prior to the occurrence of the Closing hereunder, if:

 

·      any of the Kanagi, Ohorayama and Futtsu LP1 PSA, the Kanagi, Ohorayama
and Otsuki GPI PSA or the Tsugaru LP1 PSA is terminated for any reason prior to
the closing of the Acquisitions (as defined therein) contemplated thereby; or



·      one or more circumstances, developments, changes or events has occurred
since the date hereof that, individually or in the aggregate, could reasonably
be expected to result in the failure of a condition to closing the financing
with respect to the Project contemplated under the Tsugaru Credit Agreement.



By Seller:



N/A

VI.  Indemnification Provisions



Additional Seller Indemnity Obligations:



None

Additional Purchaser Indemnity Obligations:



None

5



Survival Period:

 

Until the date that is 12 months after the Closing, except for (i) the
representations and warranties in Sections 2.1, 2.2, 2.3(a), 2.6 and 2.11 and
any claim for any breach of any representation or warranty involving actual
fraud or willful misrepresentation, which shall survive until the expiration of
the relevant statute of limitations, (ii) the representation and warranty in
Section 2.18 with respect to the Indebtedness of HoldCo and its Subsidiaries,
which shall survive until the date that is the later of: (A) 6 months after the
Closing; and (B) 3 months following the completion of the Project Company's
first annual audited financial statements for a fiscal year ending after the
Closing, and (iii) the representations and warranties in Section 2.9, which
shall survive until the date that is 60 days after the expiration of the period,
if any, during which an assessment, reassessment or other form of recognized
written demand assessing liability for Tax, interest or penalties under
applicable Law in respect of any taxation year to which such representations and
warranties relate could be issued to HoldCo or any of its Subsidiaries (the
“Survival Period”). Representations and Warranties: Pursuant to the LP1 PSA, LP1
is making certain representations and warranties with respect to the Project and
the Project Company and its Subsidiaries (the “Tsugaru
Representations”).  Notwithstanding anything in this Agreement to the contrary,
Seller is making no representations and warranties in Article II of this
Agreement with respect to the subject matter of the Tsugaru Representations, and
the Tsugaru Representations shall constitute the sole representations and
warranties being made to Purchaser with respect to the Project and the Project
Company and its Subsidiaries in connection with the transactions contemplated
hereby; provided that the foregoing limitations shall not apply to any actual
fraud or willful misrepresentation by the Seller. Allocation of Indemnification
Payments:

If Purchaser is entitled to receive indemnification from LP1 under the LP1 PSA
with respect to (1) any Tsugaru Representations and/or (2) any covenants
contained in Article 4 of the LP1 PSA to the extent relating to the Project
Company and its Subsidiaries or the Project (“Project Level Indemnity
Obligations”) (which indemnification shall, as provided in the LP1 PSA, be
determined by calculating Purchaser’s “Losses” as if LP1 had indirectly owned
and sold to Purchaser both (i) the Acquired Interests (as defined in the LP1
PSA) and (ii) the Acquired Interests under this Agreement), then the aggregate
amount of such indemnification payments shall be made severally and not jointly
by LP1 and Seller in the following proportions: 5.00% by Seller and 95.00% by
LP1; provided that the foregoing allocation shall not apply to any actual fraud
or willful misrepresentation by either LP1 or Seller, and each of LP1 and Seller
shall remain fully liable for its own actual fraud or willful misrepresentation
as and to the extent provided for in the LP1 PSA (in the case of LP1) and this
Agreement (in the case of Seller).

 

Solely in respect of the Tsugaru Representations and the Project Level Indemnity
Obligations, the foregoing indemnification by Seller shall be in lieu of any
indemnification by Seller under Section 6.1(a)(i).



6



Limitation on Liability:

“Basket Amount”:

 

1.00% of the applicable Purchase Price; provided that (i) the Basket Amount
shall not apply to Seller’s payment obligations relating to Project Level
Indemnity Obligations, (ii) if Seller makes (or is obligated to make) any
payments with respect to the Project Level Indemnity Obligations relating to
breaches of representations and warranties then the Basket Amount shall be
deemed to have been satisfied and (iii) if Purchaser has made indemnification
claims to LP1 under the LP1 PSA with respect to Project Level Indemnity
Obligations relating to representations and warranties but no indemnification
payments have been made because the applicable Basket Amount has not been
satisfied under the LP1 PSA, then 5.00% of the unpaid amounts so claimed shall
be treated as claims under this Agreement for purposes of satisfying the Basket
Amount hereunder.

  “Seller’s Maximum Liability”:

11.00% of the applicable Purchase Price; provided that the amount of any
payments made by Seller with respect to Project Level Indemnity Obligations
shall, subject to the application of the proviso in Section 6.2(b)(i) of this
Agreement (applied mutatis mutandis with respect to the applicable provisions of
the LP1 PSA), for purposes of Section 6.2(b)(i) of this Agreement be treated as
payments by Seller for Claims under this Agreement.



 

“Purchaser’s Maximum Liability”:



11.00% of the Purchase Price.

Additional Refund or Reimbursement Obligations:

 

By Purchaser or Purchaser Indemnified Party: None

 

By either Seller or any Seller Indemnified Party: None



VII.  Additional Transaction Terms



Required Governmental Approvals:

1.    Pattern US Finance Company LLC to submit to Bank of Japan a prior
notification of inward direct investment (tainai chokusetsu toshi) in regard to
the investment in HoldCo pursuant to the Foreign Exchange and Foreign Trade Act
of Japan.

 

2.    HoldCo to submit to Bank of Japan a prior notification of inward direct
investment (tainai chokusetsu toshi) in regard to the investment in the Project
Company pursuant to the Foreign Exchange and Foreign Trade Act of Japan.



7



Persons with Knowledge:

Purchaser’s Persons with Knowledge: Esben Pedersen, Mike Lyon and Dyann Blaine

 

Seller’s Persons with Knowledge: Yukitake Hayashi, Yoshiyuki Mitsuhashi, Shoichi
Yoshizaki, Kevin Deters



Additional Assignment Rights:

 

Assignment Rights of Seller: None

 

Assignment Rights of Purchaser: None



Governing Law:

New York

 

Notice Information:

To Purchaser:

 

Pier 1, Bay 3



San Francisco, CA 94111 

Attention: General Counsel



Phone: 415-283-4000 

Fax: 415-362-7900



 

To Seller:

 

Akasaka Intercity 3/F 

1-11-44 Akasaka, Minato-ku



Tokyo, Japan  107-0052 

Attention: CFO and General Counsel



Phone: +81 (3) 4510-2112 

8



APPENDIX B-1:

 

ADDITIONAL CLOSING DELIVERABLES OF Seller

 

1.A properly executed Assignment and Assumption Agreement between Seller and
Subsidiary Purchaser transferring 100% of the equity interests in HoldCo.

 

2.Consent Letter by the HoldCo for Japanese law perfection purposes.

 

3.Written consent of participating members regarding amendment of articles of
incorporation of the HoldCo.

 

4.Amended and restated articles of incorporation of the HoldCo.

 

5.Written consent of all members of the HoldCo which authorizes and approves the
transfer of the membership interest from the Seller to the Subsidiary Purchaser.

 

6.Documents required for the commercial registration regarding change of the
participating member of the HoldCo.

 

9



Appendix B-2:

 

Additional Closing Deliverables of purchaser

 

Copies or originals of the following documents, each dated as of or prior to the
Closing Date:

 

1.A properly executed Assignment and Assumption Agreement between Seller and
Subsidiary Purchaser transferring 100% of the equity interests in HoldCo.

 

.

 

10



APPENDIX B-3:

 

Additional Conditions Precedent to

Each Party’s Obligations to Close

 

1.Receipt of the required Governmental Approvals (excluding the post-closing
items) identified in



Part VII of Appendix B.

 

2.The Project Company shall have negotiated the final, execution version of the
Tsugaru Credit Agreement (or a replacement financing with institutional lenders)
substantially on the terms of such draft; provided that any material changes
from the Tsugaru Credit Agreement shall require the mutual approval of Purchaser
and Seller, each acting reasonably and in good faith. The proposed lenders
thereto shall be ready and willing to execute and deliver such financing.

 

3.Neither Purchaser or Seller shall have obligation to consummate the Closing
if, after the date hereof and prior to the Closing, Seller or an Affiliate
thereof has made equity capital contributions to, including payments on behalf
of, HoldCo or any of its Subsidiaries, and the Financial Model, after giving
effect to the Purchase Price Adjustment corresponding to such additional equity
capital contributions set forth in Part I of Appendix I, would result in a
negative Purchase Price.

 

4.HoldCo shall have negotiated the final, execution version of an equity back
leverage loan (the “EBL”) in form and substance reasonably satisfactory to
Purchase, and proposed lenders thereunder shall be ready and willing to execute
and deliver such financing.

 

11



Appendix B-4:

 

ADDITIONAL CONDITIONS PRECEDENT TO
PURCHASER’S OBLIGATIONS TO CLOSE

 

None.

 

12



APPENDIX B-5:

 

Additional Conditions Precedent to

 

SELLER’S Obligations to Close

 

None.

 

13



APPENDIX C: Acquired Interests; Ownership Structure;

 

and Project Information

 

TSUGARU  TRANSACTION - GPI

I. Acquired Interests & Ownership Structure

Project Company: Green Power Tsugaru GK, a Japanese godo kaisha Holding Company
(“HoldCo”): Green Power Tsugaru Holdings GK, a Japanese godo kaisha Subsidiaries
of HoldCo Project Company. For purpose of this Agreement, the Project Company
shall be considered as a Subsidiary of HoldCo, notwithstanding the fact that
HoldCo owns a minority interest in the Project Company. Subsidiaries of Project
Company None Subsidiary Purchaser Pattern US Finance Company LLC, a Delaware
limited liability company Subsidiary Transferor None Percentage of Project
Company Acquired by Purchaser: 5.00%. Percentage to be Acquired from LP1:
95.00%. These additional interests in the Project Company are being sold to
Purchaser pursuant to the Purchase and Sale Agreement by and between Purchaser
and LP1 dated as of the date hereof. Acquired Interests: 100% of the membership
interests in HoldCo (the “Acquired Interests”).

14



Direct or Indirect Co-Owners of Project Company:

Structure Immediately Prior to the Closing

 

[ex9902image1.jpg]

 

15



Direct or Indirect Co-Owners of Project Company (cont.):

Structure Immediately Following the Closing

 

[ex9902image2.jpg]

 

II. Project Information Project:

Nameplate capacity: 121.6 MW



Location: Aomori Prefecture, Japan 

Wind turbine type and manufacturer: General Electric 3.2-103



Commercial Operation Date of Project: Mid-2020 (estimate) Permits & Governmental
Approvals: See attached Appendix C-1. Legal description of Project site (i.e.,
real property description): See attached Appendix C-2

16



APPENDIX C-1: PERMITS & GOVERNMENTAL APPROVALS

 

PERMITS

 



  Document 1.

Environmental Impact Assessment Act and Prefecture Ordinance:

 

(a)   Submission and public notice of environmental impact assessment report
(hyoukasho);

 

(b)   Receipt of confirmatory notice from METI (kakutei tsuchi); and

 

(c)   Submission of notice of commencement of construction works to Aomori
prefecture (chakko todoke).



2.

FIT Law:

 

(a)   Approval (setsubi nintei) by Minister of Economy, Trade and Industry of
Japan.

 

(b)   Notice regarding Deemed FIT Business Plan Approval (minashi nintei ikou
tetsuzuki kanryo no oshirase)



3.

Forest Act:

 

(a)   Permit for activities in protecting forest (hoanrin nai sagyou kyoka) by
the chief of Northwest Branch Office of Aomori Prefecture.

 

(b)   Notification of felling in forest (bassai todoke) to the Mayor of Tsugaru
City.



4.

Non-Legal Public Property Management Regulations:

 

Permits for use of non-legal public properties (houtei-gai koukyoubutsu shiyou
kyoka) from the following municipalities:

 

(a)   Tsugaru City

 

(b)   Tsuruta Town



5.

Soil Contamination Countermeasures Act:

 

Notifications to and acceptances by Aomori Prefecture regarding changes to land
character.



6.

Factory Location Act:

 

(a)   Notification related to new construction of designated factories and
application for shortening of the restricted period to the Mayor of Tsugaru
City.

 

(b)   Permit for shortening the restricted period by the Mayor of Tsugaru City.



7.

Construction Waste Recycling Act:

 

Notification of demolition and new construction work of a certain scale to
Aomori Prefecture.



8.

Act on Promoting Generation of Electricity from Renewable Energy Sources
Harmonized with Sound Development of Agriculture, Forestry and Fisheries:

 

Application to and approval by the Mayor of Tsugaru City for the facility
construction plan (setsubi seibi keikaku).



9.

Agricultural Land Act:

 

Permits for temporary conversion of agricultural lands by the governor of Aomori
Prefecture.



10.

Act on Establishment of Agricultural Promotion Regions:

 

Permit to change the area of Agricultural Promotion Area.



11.

Aomori Prefecture Landscape Ordinance

 

Notification to and acceptance notice by the Governor of Aomori Prefecture for a
large-scale development.





17



12.

Road Act:

 

(a) Road occupancy permission from the following municipalities:



(i) Tsugaru City 

(ii) Aomori Prefecture



(iii) Tsuruta Town

 

(b) Approval for road construction (douro kouji sekou shounin) by the following
municipalities: 

(i) Tsugaru City



(ii) Aomori Prefecture 

(iii) Tsuruta Town



13.

Tsugaru City Financial Regulations:

 

Permit for use of administrative assets by the Mayor of Tsugaru City.



14.

Cultural Assets Preservation Act:

 

Notifications of digging to the Tsugaru City Board of Education.



15.

River Act:

 

River crossing permits for Iwaki-gawa River (a national river) and Yamada-gawa
River (a prefectural river) (currently under application).



16.

Electricity Business Act:

 

(a)   Submission of Project Safety Conditions (hoan kitei) to the manager of
Kanto Tohoku Industrial Safety and Inspection Department.

 

(b)   Notifications of construction plan (kouji keikaku no todokede) to the
manager of Kanto Tohoku Industrial Safety and Inspection Department.

 

(c)   Notification of appointment of chief electrical engineer (denki shunin
gijutsusha sen-nin no todokede) to the manager of Kanto Tohoku Industrial Safety
and Inspection Department.

 

(d)   Filing of power producer (hatsuden jigyousha) to the chief of Tohoku
Bureau of Economy, Trade and Industry.

 

(e)   Notification of supply plan (kyoukyu keikaku todokede) to the Minister of
Economy, Trade and Industry of Japan.



17.

Wire Telecommunications Act:

 

Notification of installation of wire telecommunications equipment to the
Minister of the Internal Affairs and Communications.



18.

Industrial Safety and Health Act:

 

Notification of construction plan to Goshogawara Labor Standards Supervision
Office.



19.

Land Improvement Act:

 

Permits for use of land improvement assets (tochi kairyou zaisan) from the
following Land Improvement Districts and municipalities:

 

(a)   Byobusan Land Improvement District

 

(b)   Nishi Tsugaru Land Improvement District

 

(c)   Aomori Prefecture

 

(d)   Edagawa Tsuruta Land Improvement District

 

(e)   Goshogawara Hokubu Land Improvement District



20.

Road Traffic Act:

 

Road use permission.



21. Permits to be obtained after the Closing are set forth in Schedule 2.14.

18



APPENDIX C-2: LEGAL DESCRIPTION OF PROJECT SITE

 

The real estate documents listed in Article V (Real Estate Documents) of
Appendix D (Documents & Key Counterparties) are incorporated herein by
reference.

 

19



APPENDIX d: Documents & Key Counterparties1

 

Tsugaru Transaction

I. Material Project Agreements & Key Counterparties

Contract for the Sale of Power Generation Equipment and Related Services Date:
October 19, 2017
General Electric International Inc. Balance of Plant Contract for Tsugaru Wind
Farm Date: July 10, 2017
Kajima Corporation Tohoku Branch Limited Notice to Proceed No. 1 Date: December
1, 2016
Kajima Corporation Tohoku Branch Limited Notice to Proceed No. 2 Date: April 5,
2017
Kajima Corporation Tohoku Branch Limited Notice to Proceed No. 3 Date: June 1,
2017
Kajima Corporation Tohoku Branch Limited Notice to Proceed No. 4 Date: June 1,
2017 (as amended)
Kajima Corporation Tohoku Branch Scope Change Order No. 1 to Limited Notice to
Proceed No. 1, 2 and 3 Date: August 9, 2017
Kajima Corporation Tohoku Branch Limited Notice to Proceed No. 5 Date: September
1, 2017
Kajima Corporation Tohoku Branch Limited Notice to Proceed No. 6 Date: October
16, 2017 (as amended)
Kajima Corporation Tohoku Branch Agreement (for construction of transmission
line) Date: December 27, 2017
East Japan Railway Company Full Service Agreement Date: October 19, 2017
General Electric International, Inc. (Japan Branch) Management, Operation, and
Maintenance Services Agreement Date: To be executed in conjunction with the
project financing
Green Power Operation GK Project Administration Agreement Date: To be executed
in conjunction with the project financing
Green Power Operation GK General Electric Company Parent Guaranty Agreement -
Turbine Supply Agreement Date: February 1, 2018
General Electric International Inc. General Electric Company Parent Guaranty
Agreement - Full Service Agreement Date: February 1, 2018
General Electric International Inc. Insurance Policy (DSU) Date: February 7,
2018
Swiss Re International SE, Japan Branch Insurance Policy (EAR) Date: February 7,
2018
Swiss Re International SE, Japan Branch Power Purchase Agreement Date: March 31,
2017 (amended on January 26, 2018)
Tohoku Electric Power Company Notice of Interconnection, Invoice for
Contribution in Aid of Construction Cost Date: December 27, 2017
Tohoku Electric Power Company

II. Reports, Other Deliverables and Consultants

Independent Engineer: Mott MacDonald Japan KK

 

 



1 Certain documents and agreements listed in Appendix D have not been executed
and are in form substantially consistent with the terms described to Purchaser
on or prior to the date hereof.





20



Independent Engineer’s Report: Tsugaru Wind Farm Lenders’ Technical Advisor
Final Report, dated September 23, 2017 Insurance Consultant: JLT Japan Limited
Insurance Consultant’s Report: Tsugaru Wind Farm Insurance Advisory Report,
dated February 5, 2018 Independent Financial Model Advisor: Tokyo Kyodo
Accounting Office Independent Financial Model Advisor’s Report: Draft Report on
the Results of the Agreed Procedure regarding Wind Power Project, dated February
8, 2018 Wind Consultant: DNV GL AS Japan Branch Wind Consultant’s Report: Report
Ref. 195057-JPYO-R-01-E, dated October 20, 2017

III. Financing Arrangements & Key Counterparties

Tsugaru Credit Agreement Under negotiation with lenders

IV. Equity and Co-Ownership Arrangements & Key Counterparties

Members’ Agreement Date: May 27, 2014
Green Power Tsugaru Holdings GK and Tsugaru Holdings LLC Amendment to Members’
Agreement Date: January 31, 2018
Green Power Tsugaru Holdings GK and Tsugaru Holdings LLC Contribution Agreement
None Development Fee Agreement Date: November 21, 2017
Green Power Tsugaru GK, Green Power Investment Corporation, Green Power Tsugaru
Holdings GK and Tsugaru Holdings LLC GPI Development Service Agreement Date: May
27, 2014
Green Power Tsugaru GK and Green Power Investment Corporation GPI Development
Service Agreement amendment March 31, 2016
Green Power Tsugaru GK and Green Power Investment Corporation PEGLP Development
Service Agreement Date: May 27, 2014
Green Power Tsugaru GK and Pattern Development Japan GK PEGLP Development
Service Agreement amendment Date: March 31, 2016
Green Power Tsugaru GK and Pattern Development Japan GK PEGLP Development Loan
Agreement May 27, 2014
Green Power Tsugaru GK and Tsugaru Holdings LLC

V. Real Estate Documents

Real Property Agreement Land Plots Lease Agreement (tochi no shiyou tou nitsuite
no onegai) dated as of June 29, 2017 by and between Go Sasaki and Green Power
Tsugaru GK Washinosawa 443-2, 443-1 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of July 18, 2017 by and between Hitoshi Kudo and
Green Power Tsugaru GK Washinosawa 444-1, 444-2 Superficies and Easement
Agreement (chijouken tou settei keiyakusho) dated as of June 29, 2017 by and
between Go Sasaki and Green Power Tsugaru GK Washinosawa 443-2; 443-1
Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated as of
July 18, 2017 by and between Hitoshi Kudo and Green Power Tsugaru GK Washinosawa
444-2; 444-1, 445, 446 Lease Agreement (tochi no shiyou tou nitsuite no onegai)
dated as of July 18, 2017 by and between Manabu Narumi and Green Power Tsugaru
GK Washinosawa 440-1, 440-2

21



Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of July 19,
2017 by and between Haruo Narumi and Green Power Tsugaru GK Washinosawa 439
Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated as of
July 18, 2017 by and between Manabu Narumi and Green Power Tsugaru GK
Washinosawa 440-2; 440-1 Easement Agreement (chiekiken settei keiyakusho) dated
as of July 19, 2017 by and between Haruo Narumi and Green Power Tsugaru GK
Washinosawa 439 Easement Agreement (chiekiken settei keiyakusho) dated as of
July 20, 2017 by and between Fusashi Kudo and Green Power Tsugaru GK Washinosawa
430 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of
September 11, 2017 by and between Yukiko Hirayama and Green Power Tsugaru GK
Washinosawa 436-1, 436-2, 437 Lease Agreement (tochi no shiyou tou nitsuite no
onegai) dated as of July 18, 2017 by and between Tokio Kudo and Green Power
Tsugaru GK Washinosawa 438 Superficies and Easement Agreement (chijouken tou
settei keiyakusho) dated as of July 19, 2017 by and between Yukiko Hirayama and
Green Power Tsugaru GK Washinosawa 436-2; 436-1, 437 Easement Agreement
(chiekiken settei keiyakusho) dated as of July 18, 2017 by and between Hideo
Narumi and Green Power Tsugaru GK Washinosawa 433 Easement Agreement (chiekiken
settei keiyakusho) dated as of August 4, 2017 by and between Takeyoshi Kudo and
Green Power Tsugaru GK Washinosawa 432 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of July 25, 2017 by and between Kyoichi Kudo and
Green Power Tsugaru GK Washinosawa 605-1, 605-2 Lease Agreement (tochi no shiyou
tou nitsuite no onegai) dated as of July 19, 2017 by and between Kazuichi Kudo
and Green Power Tsugaru GK Washinosawa 606 Superficies and Easement Agreement
(chijouken tou settei keiyakusho) dated as of July 25, 2017 by and between
Kyoichi Kudo and Green Power Tsugaru GK Washinosawa 605-2; 605-1 Easement
Agreement (chiekiken settei keiyakusho) dated as of July 19, 2017 by and between
Tsuyoshi Kudo and Green Power Tsugaru GK Washinosawa 604 Easement Agreement
(chiekiken settei keiyakusho) dated as of July 19, 2017 by and between Kazuichi
Kudo and Green Power Tsugaru GK Washinosawa 606 Lease Agreement (tochi no shiyou
tou nitsuite no onegai) dated as of July 19, 2017 by and between Kazuichi Kudo
and Green Power Tsugaru GK Washinosawa 600-1, 600-2, 601-1, 601-2 Superficies
and Easement Agreement (chijouken tou settei keiyakusho) dated as of July 19,
2017 by and between Kazuichi Kudo and Green Power Tsugaru GK Washinosawa 600-2,
601-2; 600-1, 601-1 Easement Agreement (chiekiken settei keiyakusho) dated as of
August 2, 2017 by and between Hideo Kudo and Green Power Tsugaru GK Washinosawa
599

22



Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of June 2,
2017 by and between Masami Kudo and Green Power Tsugaru GK Washinosawa 596-1,
596-2 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of July
4, 2017 by and between Hideyuki Sonoda and Green Power Tsugaru GK Washinosawa
597 Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated
as of June 2, 2017 by and between Masami Kudo and Green Power Tsugaru GK
Washinosawa 596-2; 596-1 Easement Agreement (chiekiken settei keiyakusho) dated
as of July 4, 2017 by and between Hideyuki Sonoda and Green Power Tsugaru GK
Washinosawa 597 Easement Agreement (chiekiken settei keiyakusho) dated as of
July 4, 2017 by and between Masanori Otaka and Green Power Tsugaru GK
Washinosawa 595 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of July 7, 2017 by and between Futoshi Sato and Green Power Tsugaru GK
Washinosawa 189-1, 189-2 Superficies and Easement Agreement (chijouken tou
settei keiyakusho) dated as of July 7, 2017 by and between Futoshi Sato and
Green Power Tsugaru GK Washinosawa 189-2; 189-1 Easement Agreement (chiekiken
settei keiyakusho) dated as of July 11, 2017 by and between Yukimori Ito and
Green Power Tsugaru GK Washinosawa 186 Easement Agreement (chiekiken settei
keiyakusho) dated as of July 11, 2017 by and between Ikuo Matsuhashi and Green
Power Tsugaru GK Washinosawa 185-1, 185-2 Easement Agreement (chiekiken settei
keiyakusho) dated as of July 18, 2017 by and between Chikara Era and Green Power
Tsugaru GK Washinosawa 191 Lease Agreement (tochi no shiyou tou nitsuite no
onegai) dated as of July 4, 2017 by and between Koichi Sato and Green Power
Tsugaru GK Washinosawa 184-4, 184-8 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of July 11, 2017 by and between Ikuo Matsuhashi and
Green Power Tsugaru GK Washinosawa 184-3 Superficies and Easement Agreement
(chijouken tou settei keiyakusho) dated as of July 4, 2017 by and between Koichi
Sato and Green Power Tsugaru GK Washinosawa 184-8; 184-4 Easement Agreement
(chiekiken settei keiyakusho) dated as of July 11, 2017 by and between Ikuo
Matsuhashi and Green Power Tsugaru GK Washinosawa 184-3 Easement of Access
Agreement (tsukou chiekiken tou settei keiyakusho) dated as of August 21, 2017
by and between Koichi Sato and Green Power Tsugaru GK Washinosawa 184-4 Easement
Agreement (chiekiken settei keiyakusho) dated as of September 19, 2017 by and
between Ikuo Matsuhashi and Green Power Tsugaru GK Washinosawa 184-3 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of July 25, 2017 by
and between Susumu Narumi and Green Power Tsugaru GK Washinosawa 500, 501-1,
501-2

23



Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated as of
July 25, 2017 by and between Susumu Narumi and Green Power Tsugaru GK
Washinosawa 501-2; 500, 501-1 Easement Agreement (chiekiken settei keiyakusho)
dated as of July 19, 2017 by and between Yuzo Noro and Green Power Tsugaru GK
Washinosawa 502 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of July 19, 2017 by and between Kazuo Kudo and Green Power Tsugaru GK
Washinosawa 486-1, 486-2 Lease Agreement (tochi no shiyou tou nitsuite no
onegai) dated as of July 19, 2017 by and between Ryoko Sakamoto and Green Power
Tsugaru GK Washinosawa 485 Superficies and Easement Agreement (chijouken tou
settei keiyakusho) dated as of July 19, 2017 by and between Kazuo Kudo and Green
Power Tsugaru GK Washinosawa 486-2; 486-1, 487 Easement Agreement (chiekiken
settei keiyakusho) dated as of July 19, 2017 by and between Ryoko Sakamoto and
Green Power Tsugaru GK Washinosawa 485 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of July 19, 2017 by and between Tomoko Kudo and
Green Power Tsugaru GK Washinosawa 638-1, 638-2 Lease Agreement (tochi no shiyou
tou nitsuite no onegai) dated as of July 19, 2017 by and between Kenichi Sasaki
and Green Power Tsugaru GK Washinosawa 639 Superficies and Easement Agreement
(chijouken tou settei keiyakusho) dated as of July 19, 2017 by and between
Tomoko Kudo and Green Power Tsugaru GK Washinosawa 638-2; 638-1 Easement
Agreement (chiekiken settei keiyakusho) dated as of July 19, 2017 by and between
Kenichi Sasaki and Green Power Tsugaru GK Washinosawa 639 Easement Agreement
(chiekiken settei keiyakusho) dated as of July 18, 2017 by and between Chikara
Era and Green Power Tsugaru GK Washinosawa 637 Lease Agreement (tochi no shiyou
tou nitsuite no onegai) dated as of July 25, 2017 by and between Kazuhiro Narumi
and Green Power Tsugaru GK Washinosawa 630-1, 630-2 Lease Agreement (tochi no
shiyou tou nitsuite no onegai) dated as of July 19, 2017 by and between Takeshi
Kudo and Green Power Tsugaru GK Washinosawa 629 Superficies and Easement
Agreement (chijouken tou settei keiyakusho) dated as of July 25, 2017 by and
between Kazuhiro Narumi and Green Power Tsugaru GK Washinosawa 630-2; 630-1, 631
Easement Agreement (chiekiken settei keiyakusho) dated as of July 19, 2017 by
and between Takeshi Kudo and Green Power Tsugaru GK Washinosawa 629 Easement of
Access Agreement (tsukou chiekiken tou settei keiyakusho) dated as of August 21,
2017 by and between Kazuhiro Narumi and Green Power Tsugaru GK Washinosawa
630-1, 631 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of
June 13, 2017 by and between Fumio Kudo and Green Power Tsugaru GK Washinosawa
218-1, 218-2

24



Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of July 18,
2017 by and between Shigeru Oyama and Green Power Tsugaru GK Washinosawa 219
Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated as of
June 13, 2017 by and between Fumio Kudo and Green Power Tsugaru GK Washinosawa
218-2; 218-1 Easement Agreement (chiekiken settei keiyakusho) dated as of July
18, 2017 by and between Shigeru Oyama and Green Power Tsugaru GK Washinosawa 219
Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of July 7,
2017 by and between Yuji Kajiura and Green Power Tsugaru GK Washinosawa 214-1,
214-2 Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated
as of July 7, 2017 by and between Yuji Kajiura and Green Power Tsugaru GK
Washinosawa 214-2; 214-1 Easement Agreement (chiekiken settei keiyakusho) dated
as of July 11, 2017 by and between Ryoichi Sato and Green Power Tsugaru GK
Washinosawa 215 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of July 7, 2017 by and between Kousei Sato and Green Power Tsugaru GK
Washinosawa 209-1, 209-2 Superficies and Easement Agreement (chijouken tou
settei keiyakusho) dated as of July 7, 2017 by and between Kousei Sato and Green
Power Tsugaru GK Washinosawa 209-2; 209-1 Easement Agreement (chiekiken settei
keiyakusho) dated as of July 11, 2017 by and between Kenji Ono and Green Power
Tsugaru GK Washinosawa 196 Lease Agreement (tochi no shiyou tou nitsuite no
onegai) dated as of August 21, 2017 by and between Norimasa Masuda and Green
Power Tsugaru GK Washinosawa 536-1, 536-2, 537 Superficies and Easement
Agreement (chijouken tou settei keiyakusho) dated as of August 21, 2017 by and
between Norimasa Masuda and Green Power Tsugaru GK Washinosawa 536-2, 536-1, 537
Easement Agreement (chiekiken settei keiyakusho) dated as of December 27, 2017
by and between  Ushigata Neighborhood Association and Green Power Tsugaru GK
Washinosawa 180-1 Easement Agreement (chiekiken settei keiyakusho) dated as of
September 22, 2017 by and between Norimasa Masuda and Green Power Tsugaru GK
Washinosawa 536-1 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of July 18, 2017 by and between Tokiharu Sasaki and Green Power Tsugaru GK
Washinosawa 525-1, 525-2 Superficies and Easement Agreement (chijouken tou
settei keiyakusho) dated as of July 18, 2017 by and between Tokiharu Sasaki and
Green Power Tsugaru GK Washinosawa 525-2; 525-1, 526 Easement Agreement
(chiekiken settei keiyakusho) dated as of July 18, 2017 by and between Toko
Kanazawa and Green Power Tsugaru GK Washinosawa 524 Lease Agreement (tochi no
shiyou tou nitsuite no onegai) dated as of July 19, 2017 by and between Tetsuo
Sasaki and Green Power Tsugaru GK Washinosawa 660-1, 660-2

25



Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of August 2,
2017 by and between Katsuo Sasaki and Green Power Tsugaru GK Washinosawa 659
Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated as of
July 19, 2017 by and between Tetsuo Sasaki and Green Power Tsugaru GK
Washinosawa 660-2; 660-1 Easement Agreement (chiekiken settei keiyakusho) dated
as of August 2, 2017 by and between Katsuo Sasaki and Green Power Tsugaru GK
Washinosawa 659 Easement Agreement (chiekiken settei keiyakusho) dated as of
July 19, 2017 by and between Shinya Sasaki and Green Power Tsugaru GK
Washinosawa 551 Easement Agreement (chiekiken settei keiyakusho) dated as of
December 27, 2017 by and between Ushigata Neighborhood Association and Green
Power Tsugaru GK Washinosawa 181-2, 128-3, 129-52 Lease Agreement (tochi no
shiyou tou nitsuite no onegai) dated as of December 4, 2017 by and between Shimo
Ushigata Neighborhood Association and Green Power Tsugaru GK Washinosawa 182-1,
182-2 Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated
as of December 4, 2017 by and between Shimo Ushigata Neighborhood Association
and Green Power Tsugaru GK Washinosawa 182-2; 182-1 Easement Agreement
(chiekiken settei keiyakusho) dated as of September 6, 2017 by and between
Hitoshi Mitsuhashi and Green Power Tsugaru GK Washinosawa 656 Easement Agreement
(chiekiken settei keiyakusho) dated as of September 6, 2017 by and between Ikuo
Kudo and Green Power Tsugaru GK Washinosawa 667 Lease Agreement (tochi no shiyou
tou nitsuite no onegai) dated as of July 19, 2017 by and between Seiichi Era and
Green Power Tsugaru GK Washinosawa 254-1, 254-2 Superficies and Easement
Agreement (chijouken tou settei keiyakusho) dated as of July 19, 2017 by and
between Seiichi Era and Green Power Tsugaru GK Washinosawa 254-2;  253, 254-1
Easement Agreement (chiekiken settei keiyakusho) dated as of July 11, 2017 by
and between Ikuo Matsuhashi and Green Power Tsugaru GK Washinosawa 262 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of August 21, 2017
by and between Yatsue Masuda and Green Power Tsugaru GK Washinosawa 246-1, 246-2
Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of July 25,
2017 by and between Eiichi Kudo and Green Power Tsugaru GK Washinosawa 245-1,
245-2 Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated
as of August 21, 2017 by and between Yatsue Masuda and Green Power Tsugaru GK
Washinosawa 246-2;  246-1 Superficies and Easement Agreement (chijouken tou
settei keiyakusho) dated as of July 25, 2017 by and between Eiichi Kudo and
Green Power Tsugaru GK Washinosawa 245-2; 245-1 Easement Agreement (chiekiken
settei keiyakusho) dated as of July 19, 2017 by and between Takeshi Kudo and
Green Power Tsugaru GK Washinosawa 247

26



Easement Agreement (chiekiken settei keiyakusho) dated as of July 11, 2017 by
and between Tsuyoshi Sasaki and Green Power Tsugaru GK Washinosawa 249 Easement
Agreement (chiekiken settei keiyakusho) dated as of December 21, 2017 by and
between Yatsue Masuda and Green Power Tsugaru GK Washinosawa 246-1 Easement
Agreement (chiekiken settei keiyakusho) dated as of December 18, 2017 by and
between Eiichi Kudo and Green Power Tsugaru GK Washinosawa 245-1 Tateoka
Property Ward Property Lease Agreement (Tateoka zaisanku-yu- zaisan chintaishaku
keiyakusho) dated as of November 30, 2017 by and between Tateoka Property Ward
and Green Power Tsugaru GK Kamisawabe 141-12 Lease Agreement (tochi no shiyou
tou nitsuite no onegai) dated as of June 13, 2017 by and between Katsuhiro Kudo
and Green Power Tsugaru GK Kamisawabe 177, 178-1, 178-2 Lease Agreement (tochi
no shiyou tou nitsuite no onegai) dated as of July 25, 2017 by and between
Matsuko Miura and Green Power Tsugaru GK Kamisawabe 176 Superficies and Easement
Agreement (chijouken tou settei keiyakusho) dated as of June 13, 2017 by and
between Katsuhiro Kudo and Green Power Tsugaru GK Kamisawabe 178-2; Kamisawabe
178-1, 177 Easement Agreement (chiekiken settei keiyakusho) dated as of
September 6, 2017 by and between SK Farm KK and Green Power Tsugaru GK
Kamisawabe 179 Easement Agreement (chiekiken settei keiyakusho) dated as of July
25, 2017 by and between Matsuko Miura and Green Power Tsugaru GK Kamisawabe 176
Tateoka Property Ward Property Lease Agreement (Tateoka zaisanku-yu-zaisan
chintaishaku keiyakusho) dated as of November 30, 2017 by and between Tateoka
Property Ward and Green Power Tsugaru GK Kamisawabe 142-24 Lease Agreement
(tochi no shiyou tou nitsuite no onegai) dated as of September 11, 2017 by and
between Hisashi Noro and Green Power Tsugaru GK Kamisawabe 142-185, 142-48 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of June 13, 2017 by
and between Shozo Echigodani and Green Power Tsugaru GK Kamisawabe 142-45,
142-46, 142-47, 142-182 Superficies and Easement Agreement (chijouken tou settei
keiyakusho) dated as of September 11, 2017 by and between Hisashi Noro and Green
Power Tsugaru GK Kamisawabe 142-185; Kamisawabe 142-48 Easement Agreement
(chiekiken settei keiyakusho) dated as of June 13, 2017 by and between Shozo
Echigodani and Green Power Tsugaru GK Kamisawabe 142-46, 142-47, 142-53 Easement
of Access Agreement (tsukou chiekiken tou settei keiyakusho) dated as of
September 11, 2017 by and between Hisashi Noro and Green Power Tsugaru GK
Kamisawabe 142-48 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of June 29, 2017 by and between Hidemaro Noro and Green Power Tsugaru GK
Kamisawabe 153-1, 153-2

27



Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of September
11, 2017 by and between Nobu Sato and Green Power Tsugaru GK Kamisawabe 154-1,
154-2 Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated
as of June 29, 2017 by and between Hidemaro Noro and Green Power Tsugaru GK
Kamisawabe 153-2; Kamisawabe 153-1 Superficies and Easement Agreement (chijouken
tou settei keiyakusho) dated as of June 13, 2017 by and between Nobu Sato and
Green Power Tsugaru GK Kamisawabe 154-2; Kamisawabe 154-1 Easement Agreement
(chiekiken settei keiyakusho) dated as of September 19, 2017 by and between
Katsuji Sato and Green Power Tsugaru GK Kamisawabe 142-15 Easement Agreement
(chiekiken settei keiyakusho) dated as of August 2, 2017 by and between Setsuo
Noro and Green Power Tsugaru GK Kamisawabe 142-107 Easement Agreement (chiekiken
settei keiyakusho) dated as of July 25, 2017 by and between Tsumie Noro and
Green Power Tsugaru GK Kamisawabe 142-13, 142-111 Easement Agreement (chiekiken
settei keiyakusho) dated as of July 25, 2017 by and between Kyokichi Tonuma and
Green Power Tsugaru GK Kamisawabe 142-12, 142-14, 142-109, 142-113 Easement
Agreement (chiekiken settei keiyakusho) dated as of July 25, 2017 by and between
Shingo Kannari and Green Power Tsugaru GK Kamisawabe 155 Easement Agreement
(chiekiken settei keiyakusho) dated as of August 2, 2017 by and between Mayumi
Noro and Green Power Tsugaru GK Nozaki 3-5 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of June 21, 2017 by and between Akihito Niioka and
Green Power Tsugaru GK Kijimorionuma 190-1, 190-2, 191 Superficies and Easement
Agreement (chijouken tou settei keiyakusho) dated as of June 21, 2017 by and
between Akihito Niioka and Green Power Tsugaru GK Kijimorionuma 190-2;
Kirjimorionuma 188-1, 188-2, 189, 190-1, 191 Easement Agreement (chiekiken
settei keiyakusho) dated as of July 7, 2017 by and between Eichi Mikami and
Green Power Tsugaru GK Kijimorionuma 197, 198 Easement Agreement (chiekiken
settei keiyakusho) dated as of July 4, 2017 by and between Tomoharu Niioka and
Green Power Tsugaru GK Kijimorionuma 196 Easement Agreement (chiekiken settei
keiyakusho) dated as of July 11, 2017 by and between Yuji Sato and Green Power
Tsugaru GK Kijimorionuma 48 Lease Agreement (tochi no shiyou tou nitsuite no
onegai) dated as of August 2, 2017 by and between Sumie Niioka and Green Power
Tsugaru GK Kijimorionuma 227, 228-1, 228-3 Superficies and Easement Agreement
(chijouken tou settei keiyakusho) dated as of August 2, 2017 by and between
Sumie Niioka and Green Power Tsugaru GK Kijimorionuma 228-3; 227, 228-1 Easement
Agreement (chiekiken settei keiyakusho) dated as of August 15, 2017 by and
between Ryo Niioka and Green Power Tsugaru GK Kijimorionuma 209-1, 209-2, 209-3

28



Easement Agreement (chiekiken settei keiyakusho) dated as of September 19, 2017
by and between Sumie Niioka and Green Power Tsugaru GK Kijimorionuma 228-1, 227
Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of August 2,
2017 by and between Tetsumi Nagauchi and Green Power Tsugaru GK Kijimoridaira
113-1, 113-2, 113-6, 113-3, 113-5 Lease Agreement (tochi no shiyou tou nitsuite
no onegai) dated as of September 8, 2017 by and between Kimue Nagauchi and Green
Power Tsugaru GK Kijimorionuma 244-1, 244-2 Superficies and Easement Agreement
(chijouken tou settei keiyakusho) dated as of August 2, 2017 by and between
Tetsumi Nagauchi and Green Power Tsugaru GK Kijimoridaira 113-6; 113-1, 113-2,
113-3, 113-5 Easement Agreement (chiekiken settei keiyakusho) dated as of
September 8, 2017 by and between between Kinue Nagauchi and Green Power Tsugaru
GK Kijimoridaira 134-17, Kijimorionuma 244-1, 244-2 Easement of Access Agreement
(tsukou chiekiken tou settei keiyakusho) dated as of September 22, 2017 by and
between Tetsumi Nagauchi and Green Power Tsugaru GK Kijimoridaira  113-5
Agreement to blades in airspace above irrigation channels (yoakusuiro tou joku
ni hane ga kakaru kotoni kansuru doui) dated as of July 20, 2017 by and between
the Dekishima Hojo Seibi Kumiai and Green Power Tsugaru GK T32: Kijimorionuma
467, 468, 471, 472; T33: Kijimorionuma 471, 483, 485 Lease Agreement (tochi no
shiyou tou nitsuite no onegai) dated as of September 7, 2017 by and between
Akimitsu Niioka and Green Power Tsugaru GK Kijimorionuma 288-1, 288-2, 289
Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated as of
September 7, 2017 by and between Akimitsu Niioka and Green Power Tsugaru GK
Kijimorionuma 288-2; Kijimorionuma 288-1, 289 Lease Agreement (tsugaru-shi
dekishima zaisankuyu zaisan chintaishaku keiyakusho) dated as of December 28,
2017 by and between Tsugaru-shi Dekishima Property Ward and Green Power Tsugaru
GK Kijimorionuma 146-1 Easement Agreement (chiekiken settei keiyakusho) dated as
of September 7, 2017 by and between Akimitsu Niioka and Green Power Tsugaru GK
Kijimorionuma 288-1 Lease Agreement (tochi no shiyou tou nitsuite no onegai)
dated as of August 2, 2017 by and between Saiko Niioka and Green Power Tsugaru
GK Kijimorionuma 327-1, 327-2, 328-1, 328-2 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of August 2, 2017 by and between Nori Niioka and
Green Power Tsugaru GK Kijimorionuma 326-1, 326-2 Lease Agreement (tochi no
shiyou tou nitsuite no onegai) dated as of December 28, 2017 by and between
Saiko Niioka and Green Power Tsugaru GK Kijimorionuma 327-1 Lease Agreement
(tochi no shiyou tou nitsuite no onegai) dated as of December 28, 2017 by and
between Nori Niioka and Green Power Tsugaru GK Kijimorionuma 326-1 Superficies
and Easement Agreement (chijouken tou settei keiyakusho) dated as of August 2,
2017 by and between Saiko Niioka and Green Power Tsugaru GK Kijimorionuma 327-2,
328-2; Kijimorionuma 327-1, 328-1

29



Superficies and Easement Agreement (chijouken tou settei keiyakusho) dated as of
August 2, 2017 by and between Nori Niioka and Green Power Tsugaru GK
Kijimorionuma 326-2; Kijimorionuma 326-1 Easement Agreement (chiekiken settei
keiyakusho) dated as of August 29, 2017 by and between Hiroki Niioka and Green
Power Tsugaru GK Kijimoridaira 144-2 Easement Agreement (chiekiken settei
keiyakusho) dated as of August 21, 2017 by and between Takeharu Saito and Green
Power Tsugaru GK Kijimorionuma 339, 340, 341 Lease Agreement (tsugaru-shi
dekishima zaisankuyu zaisan chintaishaku keiyakusho) dated as of December 28,
2017 by and between Tsugaru-shi Dekishima Property Ward and Green Power Tsugaru
GK Kijimorionuma 146-66 Lease Agreement (tochi no shiyou tou nitsuite no onegai)
dated as of August 2, 2017 by and between Toyozou Kimura and Green Power Tsugaru
GK Kijimoridaira 188-1, 188-3 Lease Agreement (tochi no shiyou tou nitsuite no
onegai) dated as of July 11, 2017 by and between Takasue Nagauchi and Green
Power Tsugaru GK Kijimoridaira 189-1, 189-3 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of August 4, 2017 by and between Noriko Niioka and
Green Power Tsugaru GK Kijimoridaira 190-1 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of September 11, 2017 by and between Hideyuki
Niioka and Green Power Tsugaru GK Kijimoridaira 186 Superficies and Easement
Agreement (chijouken tou settei keiyakusho) dated as of August 2, 2017 by and
between Toyozou Kimura and Green Power Tsugaru GK Kijimoridaira 188-3;
Kijimoridaira 188-1 Superficies and Easement Agreement (chijouken tou settei
keiyakusho) dated as of July 11, 2017 by and between Takasue Nagauchi and Green
Power Tsugaru GK Kijimoridaira 189-3; Kijimoridaira 189-1 Easement Agreement
(chiekiken settei keiyakusho) dated as of August 4, 2017 by and between Noriko
Niioka and Green Power Tsugaru GK Kijimoridaira 187, 190-1, 190-2 Easement
Agreement (chiekiken settei keiyakusho) dated as of September 11, 2017 by and
between Hideyuki Niioka and Green Power Tsugaru GK Kijimoridaira 186 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of September 6, 2017
by and between Yoshimichi Narita and Green Power Tsugaru GK Miyoshino 125-51,
125-264, 125-236 Superficies and Easement Agreement (chijouken tou settei
keiyakusho) dated as of September 6, 2017 by and between Yoshimichi Narita and
Green Power Tsugaru GK Miyoshino 125-264; Miyoshino 125-51, 125-237 Easement
Agreement (chiekiken settei keiyakusho) dated as of August 2, 2017 by and
between Keiko Narita and Green Power Tsugaru GK Miyoshino 125-50, 125-52
Easement Agreement (chiekiken settei keiyakusho) dated as of August 29, 2017 by
and between Yu Niioka and Green Power Tsugaru GK Miyoshino 125-74 Easement of
Access Agreement (tsukou chiekiken tou settei keiyakusho) dated as of September
6, 2017 by and between Yoshimichi Narita and Green Power Tsugaru GK Miyoshino
125-51, 125-236

30



Easement Agreement (chiekiken settei keiyakusho) dated as of September 22, 2017
by and between Yoshimichi Narita and Green Power Tsugaru GK Miyoshino 125-237,
125-51, 125-236 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of August 21, 2017 by and between Ryoko Hanada and Green Power Tsugaru GK
Miyoshino 125-96, 125-260 Lease Agreement (tochi no shiyou tou nitsuite no
onegai) dated as of September 6, 2017 by and between Katsuichi Niioka and Green
Power Tsugaru GK Miyoshino 125-95 Lease Agreement (tochi no shiyou tou nitsuite
no onegai) dated as of July 25, 2017 by and between Hironori Tsushima and Green
Power Tsugaru GK Miyoshino 125-97 Superficies and Easement Agreement (chijouken
tou settei keiyakusho) dated as of August 21, 2017 by and between Ryoko Hanada
and Green Power Tsugaru GK Miyoshino 125-260; Miyoshino 125-96 Easement
Agreement (chiekiken settei keiyakusho) dated as of September 6, 2017 by and
between Katsuichi Niioka and Green Power Tsugaru GK Miyoshino 125-95 Easement
Agreement (chiekiken settei keiyakusho) dated as of July 25, 2017 by and between
Hironori Tsushima and Green Power Tsugaru GK Miyoshino 125-97 Easement Agreement
(chiekiken settei keiyakusho) dated as of August 2, 2017 by and between Keiko
Narita and Green Power Tsugaru GK Miyoshino 125-54, 125-55 Easement of Access
Agreement (tsukou chiekiken tou settei keiyakusho) dated as of August 21, 2017
by and between Ryoko Hanada and Green Power Tsugaru GK Miyoshino 125-96 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of July 25, 2017 by
and between Fujiyuki Hasegawa and Green Power Tsugaru GK Miyoshino 75, 125-149,
15-263 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of
August 2, 2017 by and between Kako Hasegawa and Green Power Tsugaru GK Miyoshino
125-150 Superficies and Easement Agreement (chijouken tou settei keiyakusho)
dated as of July 25, 2017 by and between Fujiyuki Hasegawa and Green Power
Tsugaru GK Miyoshino 125-263; Miyoshino 125-149 Easement Agreement (chiekiken
settei keiyakusho) dated as of July 25, 2017 by and between Sachie Sato and
Green Power Tsugaru GK Miyoshino 76, 85 Easement Agreement (chiekiken settei
keiyakusho) dated as of July 25, 2017 by and between Katsumi Kimura and Green
Power Tsugaru GK Miyoshino 77 Easement Agreement (chiekiken settei keiyakusho)
dated as of July 25, 2017 by and between Mitsuyuki Hasegawa and Green Power
Tsugaru GK Miyoshino 125-148 Easement Agreement (chiekiken settei keiyakusho)
dated as of August 2, 2017 by and between Kako Hasegawa and Green Power Tsugaru
GK Miyoshino 125-150 Easement of Access Agreement (tsukou chiekiken tou settei
keiyakusho) dated as of August 21, 2017 by and between Fujiyuki Hasegawa and
Green Power Tsugaru GK Miyoshino 125-149

31



Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of September
19, 2017 by and between Shinobu Tamura and Green Power Tsugaru GK Miyoshino
125-125, 125-261 Superficies and Easement Agreement (chijouken tou settei
keiyakusho) dated as of September 29, 2017 by and between Shinobu Tamura and
Green Power Tsugaru GK Miyoshino 125-261; Miyoshino 125-125 Easement Agreement
(chiekiken settei keiyakusho) dated as of September 29, 2017 by and between
Satoshi Kimura and Green Power Tsugaru GK Miyoshino 125-123 Easement Agreement
(chiekiken settei keiyakusho) dated as of September 29, 2017 by and between
Toshiko Hasegawa and Green Power Tsugaru GK Miyoshino 125-111 Easement of Access
Agreement (tsukou chiekiken tou settei keiyakusho) dated as of September 19,
2017 by and between Shinobu Tamura and Green Power Tsugaru GK Miyoshino 125-125
Easement Agreement (chiekiken settei keiyakusho) dated as of September 19, 2017
by and between Shinobu Tamura and Green Power Tsugaru GK Miyoshino 125-125 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of August 29, 2017
by and between Yu Niioka and Green Power Tsugaru GK Miyoshino 125-193, 125-262,
125-190 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of
July 31, 2017 by and between Takatoshi Niioka and Green Power Tsugaru GK
Miyoshino 125-192 Superficies and Easement Agreement (chijouken tou settei
keiyakusho) dated as of August 29, 2017 by and between Yu Niioka and Green Power
Tsugaru GK Miyoshino 125-262; Miyoshino 125-190, 125-193 Easement Agreement
(chiekiken settei keiyakusho) dated as of August 2, 2017 by and between Motoshi
Sato and Green Power Tsugaru GK Miyoshino 125-197 Easement Agreement (chiekiken
settei keiyakusho) dated as of August 29, 2017 by and between Shoichi Niioka and
Green Power Tsugaru GK Miyoshino 125-198, 125-199 Easement Agreement (chiekiken
settei keiyakusho) dated as of July 31, 2017 by and between Takatoshi Niioka and
Green Power Tsugaru GK Miyoshino 125-192 Easement Agreement (chiekiken settei
keiyakusho) dated as of October 5, 2017 by and between Kouji Chida and Green
Power Tsugaru GK Miyoshino 125-196 Lease Agreement (tochi no shiyou tou nitsuite
no onegai) dated as of September 6, 2017 by and between Hiroshi Niioka and Green
Power Tsugaru GK Miyoshino 124-36, 124-93, 124-94 Lease Agreement (tochi no
shiyou tou nitsuite no onegai) dated as of August 15, 2017 by and between
Yoshinori Kudo and Green Power Tsugaru GK Miyoshino 34-1 Lease Agreement (tochi
no shiyou tou nitsuite no onegai) dated as of August 21, 2017 by and between
Ryuichi Kimura and Green Power Tsugaru GK Miyoshino 195 Superficies and Easement
Agreement (chijouken tou settei keiyakusho) dated as of September 6, 2017 by and
between Hiroshi Niioka and Green Power Tsugaru GK Miyoshino 124-93; Miyoshino
124-36, 124-37, 124-94

32



Easement Agreement (chiekiken settei keiyakusho) dated as of August 15, 2017 by
and between Yoshinori Kudo and Green Power Tsugaru GK Miyoshino 34-1 Easement
Agreement (chiekiken settei keiyakusho) dated as of August 21, 2017 by and
between Ryuichi Kimura and Green Power Tsugaru GK Miyoshino 195 Easement
Agreement (chiekiken settei keiyakusho) dated as of August 4, 2017 by and
between Soeji Osanai and Green Power Tsugaru GK Miyoshino 66, 192 Easement
Agreement (chiekiken settei keiyakusho) dated as of August 4, 2017 by and
between Hiroyuki Kimura and Green Power Tsugaru GK Miyoshino 124-35 Easement
Agreement (chiekiken settei keiyakusho) dated as of December 11, 2017 by and
between Byobusan Land Improvement Ward and Green Power Tsugaru GK Washinosawa
T1: 671, 690, 691
T2: 688
T3: 684,
T4: 861, 862
T5: 854, 855, 856, 857, 858, 859, 860, 861, 862, 916
T6: 853, 854, 855
T7: 290, 291, 292, 293, 294, 296, 297, 361
T8: 282, 283
T9: 732, 733
T10: 720, 721
T11: 906, 907
T12: 901, 902
T13: 330, 331, 332
T14: 324, 330, 331, 336, 338, 339, 361
T15: 299, 316, 317
T16: 762, 794, 795, 796, 799
T17: 771, 772, 773
T18: 773, 949, 950, T19: 962, 963
T20: 381, 382, 383, 388, 391, 394, 395
T21: 373, 374
T23: 318, 319, 320, 322, 323, 324, 342 Superficies Agreement (chijouken settei
keiyakusho) dated as of June 13, 2017 by and between Katsuhiro Kudo and Green
Power Tsugaru GK Wakakusa 5-1 Superficies Agreement (chijouken settei
keiyakusho) dated as of May 26, 2017 by and between Nobuyuki Nara and Green
Power Tsugaru GK Moritacho Shimo Aino Noda 11 Lease Agreement (tochi no shiyou
tou nitsuite no onegai) dated as of October 12, 2017 by and between Masaya
Suginomori and Green Power Tsugaru GK Moritacho Shimo Aino Noda 17 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of September 11,
2017 by and between Shoji Sakamoto and Green Power Tsugaru GK Kitatsugaru-gun
Tsuruta-machi Kowamaki Oyanagi 160-1, 161-1 Easement of Access Agreement (tsukou
chiekiken tou settei keiyakusho) dated as of October 12, 2017 by and between
Masaya Suginomori and Green Power Tsugaru GK Moritacho Shimo Aino Noda 17

33



Easement Agreement (chiekiken settei keiyakusho) dated as of September 11, 2017
by and between Shoji Sakamoto and Green Power Tsugaru GK Kitatsugaru-gun
Tsuruta-machi Kowamaki Oyanagi 160-1, 161-1 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of August 4, 2017 by and between Takeyoshi Kudo and
Green Power Tsugaru GK Washinosawa 432 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of August 2, 2017 by and between Teruo Narumi and
Green Power Tsugaru GK Washinosawa 481, 482 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of September 29, 2017 by and between Tomeharu Ohta
and Green Power Tsugaru GK Washinosawa 495 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of September 29, 2017 by and between Susumu Narumi
and Green Power Tsugaru GK Washinosawa 494 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of August 21, 2017 by and between Norimasa Masuda
and Green Power Tsugaru GK Washinosawa 527 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of September 6, 2017 by and between Tokiharu Sasaki
and Green Power Tsugaru GK Washinosawa 526 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of September 6, 2017 by and between Mutsuo Kudo and
Green Power Tsugaru GK Washinosawa 544 Lease Agreement (tochi no shiyou tou
nitsuite no onegai) dated as of September 6, 2017 by and between Katsunori
Narumi and Green Power Tsugaru GK Washinosawa 545 Lease Agreement (tochi no
shiyou tou nitsuite no onegai) dated as of September 6, 2017 by and between
Manabu Narumi and Green Power Tsugaru GK Washinosawa 627 Lease Agreement (tochi
no shiyou tou nitsuite no onegai) dated as of September 6, 2017 by and between
Tsunemi Kudo and Green Power Tsugaru GK Washinosawa 636 Lease Agreement (tochi
no shiyou tou nitsuite no onegai) dated as of September 6, 2017 by and between
Chikara Era and Green Power Tsugaru GK Washinosawa 637 Lease Agreement (tochi no
shiyou tou nitsuite no onegai) dated as of September 29, 2017 by and between
Kyoichi Kudo and Green Power Tsugaru GK Washinosawa 644 Lease Agreement (tochi
no shiyou tou nitsuite no onegai) dated as of August 4, 2017 by and between
Tsuneaki Kudo and Green Power Tsugaru GK Washinosawa 258, 259 Lease Agreement
(tochi no shiyou tou nitsuite no onegai) dated as of August 29, 2017 by and
between Setsuko Kudo and Green Power Tsugaru GK Washinosawa 666 Lease Agreement
(tochi no shiyou tou nitsuite no onegai) dated as of August 21, 2017 by and
between Ryuji Chida and Green Power Tsugaru GK Miyoshino 125-86, 273-5 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of August 2, 2017 by
and between Masaki Kudo and Green Power Tsugaru GK Washinosawa 206

34



Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of August 15,
2017 by and between Toshikazu Suto and Green Power Tsugaru GK Washinosawa 222
Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of August 4,
2017 by and between Shoji Sato and Green Power Tsugaru GK Washinosawa 226 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of August 29, 2017
by and between Kyokichi Tonuma and Green Power Tsugaru GK Kamisawabe 142-108
Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of September
6, 2017 by and between Setsuo Noro and Green Power Tsugaru GK Kamisawabe 142-106
Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of September
6, 2017 by and between Fumitake Kodate and Green Power Tsugaru GK Kamisawabe 203
Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of August 29,
2017 by and between Keiko Nishikubo and Green Power Tsugaru GK Kamisawabe 275
Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of August 29,
2017 by and between Hidemaro Noro and Green Power Tsugaru GK Kamisawabe 276
Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of September
6, 2017 by and between Tamiharu Noro and Green Power Tsugaru GK Kamisawabe
136-108, 143-90 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of August 29, 2017 by and between Akio Noro and Green Power Tsugaru GK
Miyoshino 125-134 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of August 2, 2017 by and between Emi Kimura and Green Power Tsugaru GK
Miyoshino 125-141 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of August 29, 2017 by and between Hiroshi Niioka and Green Power Tsugaru GK
Miyoshino 124-37 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of August 29, 2017 by and between Hiroyuki Niioka and Green Power Tsugaru GK
Kijimorionuma 292 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of August 29, 2017 by and between Kaneharu Narita and Green Power Tsugaru GK
Kijimorionuma 338 Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated
as of November 1, 2017 by and between Katsuo Hanada and Green Power Tsugaru GK
Miyoshino 125-185, 125-188 Lease Agreement (tochi no shiyou tou nitsuite no
onegai) dated as of November 1, 2017 by and between Yu Hasegawa and Green Power
Tsugaru GK Miyoshino 125-186 Lease Agreement (tochi no shiyou tou nitsuite no
onegai) dated as of November 1, 2017 by and between Yoshinori Hasegawa and Green
Power Tsugaru GK Miyoshino 125-187 Lease Agreement (tochi no shiyou tou nitsuite
no onegai) dated as of November 1, 2017 by and between Toshiaki Kimura and Green
Power Tsugaru GK Miyoshino 125-189

35



Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of November 1,
2017 by and between Yu Niioka and Green Power Tsugaru GK Miyoshino 125-190 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of November 1, 2017
by and between Akio Noro and Green Power Tsugaru GK Miyoshino 125-134 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of November 1, 2017
by and between Seiji Sato and Green Power Tsugaru GK Miyoshino 125-146 Lease
Agreement (tochi no shiyou tou nitsuite no onegai) dated as of November 1, 2017
by and between Fujiyuki Hasegawa and Green Power Tsugaru GK Miyoshino 125-138
Lease Agreement (tochi no shiyou tou nitsuite no onegai) dated as of November 1,
2017 by and between Shigeru Kimura and Green Power Tsugaru GK Miyoshino 125-143,
125-142

36



APPENDIX E: AFFILIATE TRANSACTIONS

 

1. Management, Operation, and Maintenance Services Agreement Execution Date To
be executed in conjunction with the project financing Parties Project Company
and Green Power Operation GK Term

Initial Term: 20 years from the date 6 months prior to the Anticipated COD

 

The Project Company may request to extend the Term for 5 years or less

 

Fee JPY 70,445,000 as fixed annual fee, plus Reimbursable Expenses and
Reimbursable Expenses Fee Payment Term Monthly payment in arrears Termination In
addition to typical causes of termination, the Project Company may terminate the
agreement for convenience at any time after the end of second year after the COD
with 180 days prior written notice by paying the Termination Fee. Services
Operation, maintenance and management of the Wind Plant    

2. Project Administration Agreement Execution Date To be executed in conjunction
with the project financing Parties Project Company and Green Power Operation GK
Term

Initial Term: 20 years from the date 6 months prior to the Anticipated COD

 

The Project Company may request to extend the Term for 5 years or less

 

Fee JPY 36,415,000 as fixed annual fee, plus Reimbursable Expenses and
Reimbursable Expenses Fee Payment Term Monthly payment in arrears Termination In
addition to typical causes of termination, the Project Company may terminate the
agreement for convenience at any time after the end of second year after the COD
with 180 days prior written notice by paying the Termination Fee. Services
Administrative services of the Project Company and Wind Plant    

3.Project Administration Agreement to be entered into between Green Power
Operation GK and HoldCo upon the execution of the EBL.

 

4.Master Services Agreement to be entered into between the Project Company and
Seller at the closing of the project financing.

 

5.Development Fee Agreement between the Project Company, Seller, HoldCo and
Tsugaru Holdings LLC dated as of November 21, 2017.

 

6.Development Services Agreement between the Project Company and Seller dated as
of May 27, 2014 (as amended on March 31, 2016).

 

7.Development Services Agreement between the Project Company and Pattern
Development Japan GK dated as of May 27, 2014 (as amended on March 31, 2016).



37

 



 

 

8.Development Loan Agreement between the Project Company and Tsugaru Holdings
LLC dated as of May 27, 2014.

 

9.The intercompany loan between Seller and Green Power Tsugaru Holdings GK, a
Japanese godo kaisha, to be fully paid off at Closing

 



38

 